 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDSears,Roebuck and Co.andInternational Union ofElectrical,Radio and Machine Workers, AFL-CIO-CLC. Cases 16-CA-7941, 16-CA-8047,16-CA-8218, 16-CA-8382, 16-CA-8472, and16-CA-855122 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 22 April 1980 Administrative Law JudgeRichardD. Taplitz issued the attached decision.The Charging Party filed exceptions and a support-ing brief, and the Respondent filed an answeringbrief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions as modified, and to adopt the recom-mended Order.The sole issue before the Board concerns the Re-spondent's 22May 1979 interview of employeeLarryWard, at which the Respondent deniedWard's request for the presence of a representativeof his own choosing.2 The judge dismissed thisaspect of the complaint, finding that the interviewwas conducted only to impose predetermined disci-pline and thus was not an interview to whichWeingartenrights applied.Texaco,246 NLRB 1021(1979);Baton Rouge Water Works Co.,246 NLRB995 (1979).We agree with the judge's dismissal ofthis aspect of the complaint but, as to the rationale,we rely instead on our view thatWeingartenrightsare inapplicable where, as in the case before us,there is no certified or recognized union.3 Pursuantto this view, we overrule the Board's contrary de-cision inMaterials Research Corp.,262 NLRB 1010(1982).,For purposes of our decision, the particular factssurrounding Ward's 22 May 1979 interview are notpertinent. Instead, the only pertinent fact is that, atthe time of Ward's interview, Ward was not repre-sented by a recognized or certified union. Thus,when Ward requested a representative at his inter-view, his request was for a fellow employee or fora representative of the Charging Party Union thatiAbsent exceptions we adopt the judge's finding that the Respondentviolated Sec8(a)(3), (4), and (1) of the Act by requiringcertain employ-ees to use vacation or personal holiday leave to attend a Board hearingand his dismissalof other 8(a)(1) and(3) allegations2NLRB v JWeingarten,420 U S 251 (1975) The complaintalso al-leged thatWard was unlawfullydischarged for engaging in union activi-ties and forgiving testimonyto the Board The judge found that Wardwas discharged for cause,and no exceptionswere filed tothat finding3We express no view onwhetherWard's interviewwas the type towhichWeingartenrightswould attach if a recognized or certified unionhad been presentwas engaged in efforts to organize the Respond-ent's employees.InMaterialsResearchCorp.,262NLRB 1010(1982), a Board majority extended the SupremeCourt'sWeingartendecision to unrepresented em-ployees.4Former ChairmanVan deWater andMember Huntereach fileda dissent to that expan-sion.We agree with them that theMaterials Re-searchmajority was incorrect and, in so doing, wefully endorse former ChairmanVan deWater's dis-senting opinion in that case with the following ad-ditional observations. SWeingartenrights stem from an employer action(an interview)which is reasonably perceived by anemployee as affecting his or her terms and condi-tions of employment (the potential imposition ofdiscipline).6The Board and the Supreme Courthave determined that an employee should not berequired to participate in such an employer actionalone,without his or her duly designated collec-tive-bargaining representative should such repre-sentative be requested.TheWeingartenrule, in a unionized setting, iswholly consistentwith established principles oflabor management relations.Thus,pursuant to Sec-tion 9 and related provisionsof our Act, a dulyrecognized or certified union is vested with the ex-clusive authority to represent unit employees anddealwith the employer onallmatters involving4TheMaterials Researchrule was applied in EI du Pont&Co, 262NLRB 1040 (1982)(Du Pont 1),and EI du Pont & Co,262 NLRB 1028(1982)(Du Pont II)The Ninth Circuit Court of Appeals denied enforce-ment of Du Pont I on the ground that the employee's request for repre-sentation did not meet Sec 7's "concerted activities" requirement 707F 2d 1076 (9th Cir 1983) The Third Circuit Court of Appealsgrantedenforcement inDu Pont!!724 F 2d1061 (3d Cir 1983)On 14 May 1984, the court vacated its order and remanded the case tothe Board5Member Hunter has raised several compelling arguments in hisMate-rialsResearchdissent and his concurring opinion in this case Our majordifference with Member Hunter is that he appears to view our holdinghere as a permissible interpretation of the Act,while we view the resultrendered as one the Act compels6TheMaterials Researchmajority sought to deny this characterizationof theWeingartenright by accusing former Chairman Van De Water ofadvocating a return to"pre-Weingarten"cases where an employee's rightto representation applied only in disciplinary interviewsSee,e g ,Texaco,168NLRB 361(1967) In those cases, theMaterials ResearchCorpmajority conceded the existence of a necessary and direct link be-tween an employer action(an interview)and the impact on an employ-ee's terms and conditions of employment(discipline)They asserted,however, that that essential linkage was abandoned inQualityMfg Co,195 NLRB 197 (1972), andMobil Oil,196 NLRB 1052 (1972), in favor ofa "`new' interpretation of Section 7 " Simply stated,theMaterials Re-search Corpmajority was wrongFirst, the former Chairman specifically quoted from and discussedQualityandMobil,setting forth the parallels betweenTexacoand thosecases regarding the characterization of the right involved 262 NLRB at1017Second,although the Board's focus did shift from disciplinaryinterviews to investigatory interviews in Quality andMobil,itretainedthe essential linkage between employer action and the effect on an em-ployee'sterms and conditions by imposing the requirement that the em-ployee reasonably believe discipline might result from the interviewQuality MJgCo, 195 NLRB 197 at in 3, and accompanying text274 NLRB No. 55 SEARS, ROEBUCK & CO231terms and conditions of employment, includingwages, hours, benefits, anddiscipline.Accordingly,if an employer seeks to take an action that affectsany of its employees' terms and conditions of em-ployment, it must recognize the union's legitimaterepresentational rights and, therefore, it is not freeto deal with employees on an individual basis overthe employees' objections. In short, the applicationofWeingartenin a unionsettingmeshes comfort-ably with established concepts governing dealingsamong employees, management, and unions.When no union is present, however, the imposi-tion ofWeingartenrights upon employee interviewswreaks havoc with fundamental provisions of theAct. This is so because the converse of the rulethat forbids individual dealing when a union ispresent is the rule that, when no union is present,an employer is entirely free to deal with its em-ployees on an individual, group, or wholesale basis.SeeLinden Lumber v. NLRB,419 U.S. 301 (1974);J.I.CaseCo. v.NLRB,321U.S. 332 (1944);NLRB v. Jones & Laughlin,301 U.S. 1 (1937). Im-portantly, the freedom to deal individuallyspans allterms and conditions of employment, including thepotential or actual imposition of discipline. Thus,when the Board held inMaterials Research Corp.thatWeingartenrights are applicable in a nonunionsetting, it told employers, in effect, that they havethe right to act on an individual basis with respectto an employee's terms and conditions of employ-mentexceptfor the conduct of an investigatoryinterview. In an investigatory interview, where dis-cipline is reasonably foreseeable, the employermust accede to an employee's request for represen-tation or else forgo the interview altogether. Inshort, theMaterials Research Corp.majority saidthat,with respect to disciplinary action, the non-union employer cannot deal with an employee onan individual basis; itmustdeal on a collectivebasis.Like former Chairman Van de Water, wecannot endorse any rule that so fundamentallyalters our statutory scheme.Nor can we accept the rationalizations of theMaterials Research Corp.majority that a nonunionemployer can be required to deal with aWeingar-tenrepresentative because (1) theWeingartendeci-sion is based on Section 7, which extends its pro-tections to represented and unrepresented employ-ees alike; and (2) theWeingartenrepresentative isnot cloaked with full collective-bargaining author-ity.Former Chairman Van de Water adequately dis-posed of the first of these arguments in his discus-sion ofEmporium Capwell Co. v.Western AdditionCommunity Organization,420 U.S. 50 (1974).7 InEmporiumCapwellunion-represented employeesengaged in picketingin aneffort to compel the em-ployer to deal with them, rather than the union,over the issue of racial discrimination. The employ-erdischarged the pickets.The Supreme Courtruled that the discharges were lawful because theemployees' actions contravened the exclusivity pro-visions of Section 9. Thus, even though the em-ployees were engaged in concerted activity that, inthe absence of a union, would have been protectedby Section 7, their rights in a unionized settingcould not "be pursued at the expense of the orderlycollective-bargaining process contemplated by theNLRA." 420 U.S. at 69. Such reasoning applieswith equal force here. The scope of Section 7'sprotectionsmay vary depending on whether em-ployees are represented or unrepresented, and theSection 7 rights of one group cannot be mechani-cally transplanted to the other group at the expenseof important statutory policies.8The second rationalization fares no better. Plain-ly aWeingartenrepresentative cannot engage theemployer in collective bargaining. It is clear, how-ever, that the representativeacts as a representativefor the employee being interviewed and all other em-ployees in theunit.TheWeingartenCourt contem-plated that the representative safeguard "not onlythe particular employee's interest, but also the in-See 262 NLRB at 1020(dissenting opinion)Additionally,while Member Dennis holds that an unrepresented em-ployee does not have a Sec 7 right to refuse to participate in an investi-gatory interview without the assistance of a fellow employee, she empha-sizes that an employee does engage in protected concerted activity by re-questingthat a coworker be present The Act forbids an employer fromretaliating against an unrepresented employee for making a protectedconcerted request, but it does not mandate the granting of such a requestCharleston Nursing Center,257 NLRB 554, 555 (1981) (unrepresented em-ployees wereengaged inprotected concerted activity when they request-ed meeting with management to discuss grievances,but the employer wasunder no obligation to meet with them and could refuse to deal with theemployees except on an individual basis)InMember Dennis' opinion,a request for the presence of a coworkeris an attempt to initiate concerted activity because,if successful,two em-ployees would together confront the employer as it considered whetherto impose disciplineMember Dennis finds support for her position in thesection ofMeyers Industries,268 NLRB 493, 497 (1984), setting forth thedefinition of concerted activityTheMeyersBoard cited with approvalthe Second Circuit's decision inOntario Knife Co v NLRB,637 F 2d840, 844-850 (1980), in which the court statedImplicit, of course,in the Court's decision inWeingartenis that theaction of an individual in requesting the assistance of a union stew-ard met § 7's requirement of concertedness as wellWhile by defini-tion, an individual acting alone cannot actin concert,§7 is not limit-ed to concerted activity per se Instead, it protects the "right toengage inconcerted activities"Ifworkers have the right toengage in concerted activities and to associate freely, then, as theThird Circuit recognized inMushroom Transportation Co v NLRB,330 F 2d 683 (3d Cir 1964), employers cannot obstruct an employ-ee's efforts to exercise those rights Individual activity can be pro-tected, therefore, if it is "looking toward group action "MushroomTransportation,330 F 2d at 685Chairman Dotson finds it unnecessary to pass on the issue discussed inthis footnote 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDterestsof the entire bargaining unit . . . ." 420U.S. at 260. Further, the Board has held that therepresentativemust be allowed to speaks and isfree to make proposals and suggestions or to offeralternative discipline.As former Chairman Van deWater pointed out, such functions constitute "deal-ing with" the employer, and "dealing with" an em-ployer is a primary indicium of labor organizationstatus as well as a traditional union function See262 NLRB at 1016 fn. 30, 1019 fn. 40, and accom-panying text. Thus, to place aWeingartenrepre-sentative in a nonunion setting is to require the em-ployer to recognize and deal with the equivalent ofa union representative, contrary to the Act's exclu-sivity principle.For the foregoing reasons, and those formerChairman Van de Water cited in hisMaterials Re-searchCorp.dissent,we reverse the Board's deci-sion inMaterials Research Corp.and hold that theright to representation atWeingarten-typeinter-views applies only to unionized employees. Be-cause Larry Ward was not a represented employee,we shall affirm the judge's finding that Ward's 22May 1979 interview was not conducted in violationof the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Sears, Roe-buck and Co., Oklahoma City, Oklahoma, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.MEMBER HUNTER,concurring.Iconcur in the result reached by the majoritythat the Respondent's denial of employee Ward'srequest for representation at the 22 May 1979 inter-view did not violate Section 8(a)(1) of the Act. Aspreviously indicated,'Iagree thatWeingarten2rights do not properly extend to unrepresented em-ployees. Thus, I join my colleagues in the majorityin overrulingMaterials ResearchCorp.;3however, Idisagree with their stated reasons for doing so.4TheMaterials Researchmajority opinion adoptedthe rationale that the Supreme Court's decision inWeingartencompels the conclusion that unrepre-sented employees are entitled to the presence of acoworker at an investigatory interview if request-ed.5Contrary to that approach, Chairman Dotsonand Members Dennis, in the majority opinion here,have interrupted the Act so as tocompelnoWein-gartenrights for unrepresented employees. I dis-agree with both positions. Rather, I consider theextension of theWeingartenrights to unrepresentedemployees as a permissible but not a reasonableconstruction of the Act for the reasons set forthbelow and in my prior dissent inMaterials Re-search.In reaching this conclusion, I start with an analy-sis of theWeingartendecision itself. InWeingarten,the Supreme Court upheld the Board's view of thescope of an employee's rights to union representa-tion provided by Section 7 of that Act. InWeingar-ten,a Board majority had adopted the administra-tive law judge's conclusion that, under Section 7,an employee's right to engage in concerted activi-ties for mutual aid or protection encompasses theright to the presence of a union representative atan investigatory interview which the employee rea-sonably fears may result in discipline. As is its ad-mitted practice, reaffirmed on several later occa-sions,6 the Supreme Court inWeingartenindicateditconfined its inquiry to the construction of Sec-tion 7 at hand, permitting the Board in this area toinitially define the scope of Section 7.7 As long asthe Board's construction of Section 7 was not con-trary to the Act and was reasonable, the Court in-dicated itwould give it considerable deference,even though the particular construction was not re-quired by the Act."To begin its inquiry into the reasonableness ofthe Board's construction of Section 7, the SupremeCourt initially reviewed the Board's earlier deci-sions inQualityMfg.Co.,195 NLRB 197 (1972),andMobil Oil Corp.,196 NLRB 1052 (1972), whereaccording to the Court, the Board had first"shaped the contours and limits of the statutoryright" under consideration.9 InMobil Oil Corp.,theBoard had stated that "[a]n employee's right tounion representation upon request is based on Sec-tion 7 of the Act which guarantees the right of em-ployees to act in concert for `mutual aid and [sic]protection."'' ° The Board inMobilthus recognizedthat an employee has a general right to assistancefrom his statutory representative and that the em-ployee himself can activate the right. However, theBoard inMobil,aspreceded by its decision in9 Southwestern Bell,251 NLRB 612 (1980)1See my separate concurrence and dissent in MaterialsResearch Corp,262 NLRB 1010, 1021-22 (1982)2NLRB Y J Weingarten,420 U S 251 (1975)3 262 NLRB 1010 (1982)Ifind the issue raised in fn 8 of the majority opinion not presentedhere, and thus I do not pass on it5Materials Reasearch Corp ,supra at 10146NLRB P City Disposal Systems,104 S Ct 1505 (Mar 21, 1984),Easiex, IncYNLRB,437 U S 556, 568 (1978),Ford Motor Co. Y NLRB,441 U S 488 (1979)rNLRB v, J Weingarten,supra at 266-2678 Ibid9 Id at 25610Mobil Oil Corp,supra SEARS, ROEBUCK & COQualityMfg.,never lost sight of the fact that it wasdealing in those cases with a right to "union" rep-resentation, I 1 and the Board in each case was es-sentially being asked to delineate where the bound-aries to this right exist. The Board had never previ-ously endorsed any notion that an employee's rightto union representation from his statutory repre-sentative existed in every phase of his employment.What the Board did inMobilandQualityMfg.thenwas to state that the boundaries of the right tounion representation extended at least as far as theinvestigatory interview which the employee fearsmay result in disciplinary action against him. Itclearly did not address in those decisions the ques-tion whether that right extended to an unrepresent-ed employee. And, as noted,in itsWeingarten deci-sion, the Supreme Court considered that those de-cisions "shaped the contours and limits of the statu-tory right." 12The Supreme Court inWeingartennext noted thespecific "contours and limits" to this statutory rightto have union representation at the investigatoryinterview.According to the Court's opinion, interalia, this right arose only insituationswhere theemployee requested union representation; was con-fined to a particular confrontation between em-ployer and employee, i.e., the investigatory inter-view, rather than applyingin all dealingsbetweenemployer and individual employee; did not undulyhamper the employer's prerogatives in conductingits investigationsas itdeems fit; and entailed a cir-cumscribed participation by the union representa-tivewithout creating a duty to bargain on the partof the employer.According to the Court, the Board's construc-tion gave recognition to the right of union repre-sentation at the investigatory interview when itwas most useful rather than delaying its exercise ordiminishing its effectiveness until discipline actuallyhad been imposed and the grievance mechanismsinvoked.13 In this regard, the Court noted that thepresence of a knowledgeable union representativemight save valuable production time, avoid unnec-essary discipline and future grievances, and coin-cidedwith actual industrial practices. The Courtthen concluded that this construction of Section 7I I InMobil,the Board held"Thus, it is a serious violation of the em-ployee's individual right to engage inconcertedactivity by seeking theassistanceof hisstatutory representativeif the employer denies the employ-ee's request and compels the employee to appear unassisted at an inter-view whichmay put his job security injeopardy " 196 NLRB at 1052(Emphasis added) InQualityMfg,itstated-"After reflection, we haveconcluded that it is a serious violation of an employee's individual rightto be representedby hisunionifhe can only request or insist on suchrepresentation under penalty of disciplinary action"Quality Mfg Co,195NLRB at 198(Emphasis added )I2 See fn 913NLRB v JWeingarten,420 U,S at 262-263 fn 7233by the Board, allowing for union representation atinvestigatory interviews, effectuated the most fun-damental purposes of the Act, i.e., permitting em-ployees to exercise full freedom of association, self-organization, and designation of representatives oftheir own choosing for the purpose of mutual aidor protection.14In sum, an analysis of the Supreme Court'sWein-gartendecision leads me to the conclusion that thedecision sanctioned only the right to union repre-sentation in a certain situation and that the Courtindicated that the Board's interpretation that anemployee's Section 7 rights included the right tounion representation at an investigatory interview"while it may not be required by the Act, is atleast permissible under it."15 Clearly, however, toreadWeingarten,as did the majority inMaterialsResearch,ascompellingthe same construction ofSection 7-when anunrepresentedemployee seeks awitness of his own choosing at investigatory inter-views-is erroneous, and ignores the Court's ownrecognized limits in reviewing the Board's con-struction of Section 7 on the facts of the case. Inote that Justice Powell, joined by Justice Stewart,stated as dicta in his dissenting opinion onWeingar-ten,"While the Court speaks only of the right toinsiston the presence of aunionrepresentative, itmust be assumed that the § 7 right today recog-nized, affording employees the right to act in con-cert' in employer interviews, also exists in the ab-sence of a recognized union." [Emphasis added.] 16The Supreme Court majority inWeingartenneveraddressed Justice Powell's assumption concerningunrepresented employees. To place any reliance, astheMaterials Reasearchmajority did, on this unan-swered dissenting opinion footnote as compellingauthority for the approach taken inMaterials Re-searchis to erroneously infer judicial support for astatementmade to emphasize disagreement withthe underlying decision. Rather, it indicates, if any-thing, the narrowness of theWeingartenSupremeCourt decision and its intended application in therepresented setting only.Thus cognizant of the narrowness ofWeingarten,Ifind thatWeingartendoesnotcompel broadeningSection7 to extendWeingartenrepresentationrights to unrepresented employees. Moreover, I donot view theMaterials Researchmajority's exten-sion ofWeingartenas a reasonable construction ofSection 7 for the reasons set forth below.First,Materials Researcheffectively gives repre-sentation to employees who have not chosen to be14 Id at 261-26211 Id at 266-26716 Id at 270 fn I 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented in any of their dealings with their em-ployerThat decision professes that Section 7 re-quires that represented and unrepresented employ-ees be placed on the same footing. Yet, the pres-ence of an exclusive bargaining representative canaffect an employee's Section 7 rights. For example,the presence of a bargaining representative altersSection 7 rights of employees by prohibiting themfrom bypassing their bargaining agent and dealingdirectly with their employer, except as provided inthe proviso to Section 9(a) with respect to the ad-justment of grievances. In addition, the employees'Section 7 right to strike may be either contractedaway entirely by the bargaining representative orbecome subject to the will of the majority of thebargaining unit employees. On the other hand, thepresence of a bargaining representative can triggeremployees' Section 7 right "to bargain collectivelythrough representatives of their choosing" by af-fording employees access to the process and bene-fitsof collective bargaining, including the right torequire, upon reaching an agreement, a written andsigned collective-bargaining contract. Thus, merelybecause therepresentedemployee has a Section 7right to aWeingartenunion representative does notrequire a finding that unrepresented employeesshould be allowed to substitute a witness of theirchoice for theWeingartenunion representative.Materials Researchalso wrongly denigrated, con-trary to the Supreme Court's rationale inWeingar-ten,the knowledge, skill, and experience which theunion representative typically brings to the investi-gatory interview.17 It further ignores the fact thatthe union representative, contrary to the unrepre-sented employee witness, is charged with the con-cerns of the unit as a whole. 111 The union repre-sentative'susefulness is evident since, as the Su-preme Court noted, early union involvement mayachieve consistency in the employer's imposition ofdiscipline and may foster other means to resolvethe matter under investigation short of the imposi-tionof discipline. In the unrepresented setting,these benefits are less likely to occur. In the repre-sented setting, the employer regularly deals withthe union representative on matters besides the in-vestigatory interview. There is more likelihood thatthe employer then will permit greater participationfrom the union representative at the investigatoryinterview because the employer knows that he mayface the union representative again on this matterin a postdiscipline grievance or on other relatedmatters. In addition, with the union representative,17 See the extensive discussion on this point atNLRB v J Weingarten,420 U S at 272 fn 718See my concurring and dissenting opinion inMaterials ResearchCorp,262 NLRB at 1020, 1021there is more impetus on the employer to makeconsistent disciplinary decisions because the unionrepresentativemanifests an apparent solidarity ofthe employees in the unit. The presence of theunion representative also has a beneficial effect foremployers in that his presence may discourage friv-olous grievances and reduce the costs of nonfrivo-lous grievances. In the unrepresented setting, all ofthe above benefits are not likely to be achievedwith the ad hoc appointment of coworkers as wit-nesses at investigatory interviews. Rather, in theunrepresented setting, there is an unlimited pool ofpotentialwitnesses at these interviews since theemployee can choose any coworker he likes. Thisunlimited pool can hinder continuity and speedy in-vestigations which the employer seeks.Further, contrary to the majorityopinion in thiscase, I fail to see the relationship between an un-represented employee's request forWeingartenrep-resentation and the provisions of Section 9 of theAct under the reasoning ofEmporium Capwell Co.v.Western Addition Community Organization.19 IfindEmporium Capwellinapplicable to the situationathand. InEmporium Cap well,represented em-ployees engaged in picketing to force the employerto bargain directly with them instead of their ex-clusivebargaining representative.The SupremeCourt inEmporium Capwellframed theissue in-volved as concerning whether attempts to engagein separate bargaining are protected by Section 7or proscribed by Section 9(a) of the Act.2 ° In theWeingartensetting, there is, by definition, no dutyon the part of the employer to bargain with therepresentative in the first instance.21 Thus, I amunable to understand the majority's reasoning as tohowEmporium Capwellhas any relevancy to theissue presented here, which, as I have noted, hasnothing to do with collective bargaining.In view of the above, I find thatMaterials Re-search'sapplication of Section 7 to provide a rightof representation in this one instance to a group ofemployees who have not chosen a collective-bar-gaining representative is unwarranted and unwise.19 420 U S 50 (1975)20 Ibid21NLRB P JWeingarten,420 U S at 259DECISIONSTATEMENTOF THE CASERICHARD D. TAPL1TZ, Administrative Law Judge.These cases were tried before me at Oklahoma City,Oklahoma, on 15 trial days between December 13, 1978, SEARS, ROEBUCK & COand October 5, 1979.1 The charge and amended chargeinCase 16-CA-7941 were filed, respectively, on June 12and July 12, 1978 by International Union of Electrical,Radio and Machine Workers, AFL-CIO-CLC, theUnion A complaint issued thereon on July 31, 1978, al-leging that Sears, Roebuck and Co 2 the Company, vio-latedSection 8(a)(1) of the National Labor RelationsActThe charge in Case 16-CA-8047 was filed by theUnion on August 14, 1978.On September 21, 1978, the Regional Director forRegion 16 of the Board issued an order consolidatingCases 16-CA-7941 and 16-CA-8047 and a consolidatedcomplaint alleging that the Company violated Section8(a)(1) of the Act. On October 11, 1978, the Union fileda first amended charge in Case 16-CA-8047 and on No-vember 21, 1978, the Regional Director issued a consoli-dated amended complaint alleging that the Company vio-lated Section 8(a)(1) and (2) of the Act. That complaintwas amended on November 30, 1978 It was furtheramended when the trial opened before me on December13, 1978.The charge, first amended charge, and second amend-ed charge in Case 16-CA-8218 were filed respectivelyon December 4, 12, and 13, 1978, by the Union A com-plaint issued in Case 16-CA-8218 on January 24, 1979,alleging that the Company violated Section 8(a)(1), (3),and (4) of the Act On January 29, 1979, I granted theGeneral Counsel's motion to consolidate Cases 16-CA-7941 and 16-CA-8047 with Case 16-CA-8218 and toconsolidate the complaints in those casesThe charge and amended charge in Case 16-CA-8382were filed respectively on March 12 and April 17, 1979,by the Union. A complaint issued in that case on April18, 1979, alleging that the Company violated Section8(a)(1) and (3) of the Act. By order dated May 4, 1979, Ireopened the record in Cases 16-CA-741, 16-CA-8047,and 16-CA-8218 (the trial in those cases had previouslybeen closed), consolidated those cases with Case 16-CA-8382, and consolidated the complaints which were basedon all of those charges The complaint in Case 16-CA-8382was further amended at the hearing on June 5,1979The charges in Cases 16-CA-8472 and 16-CA-8551were filed, respectively, on May 3 and June 15, 1979, bytheUnionAn order consolidating those cases and acomplaint thereon issued on July 13, 1979, alleging thatthe Company violated Section 8(a)(1), (3), and (4) of theAct. By order dated August 13, 1979, I reopened therecord in Cases 16-CA-7941, 16-CA-8047, 16-CA-8218,16-CA-8382 (the hearing in those cases had againclosed), consolidated those cases with Cases 16-CA-8472and 16-CA-8551 and consolidated all the complaintsThe hearing was closed for the last time on October 5,1979.iIn addition, trial began on some of those cases before a different ad-ministrative law judge on November 30 and December 1, 1978 Thatfudge disqualified himself and a trial de novo began before me on De-cember 13, 19782The original complaint named the Company as Sears, Roebuck Cen-tralService CenterDuring the course of the trial an amendment waspermitted which changed the name to read as in the captionIssues235The primary issues are-1Whether the Company through various supervisorsviolated Section 8(a)(1) of the Act by coercively interro-gating employees concerning their union activity; by of-feringmoney to an employee to induce him to refrainfrom supporting the Union; by threatening employeeswith reprisals for engaging in union activity and for ap-pearing to testify at an unfair labor practice hearing; bycreating the impression of surveillance of union activity;by telling employees that the Company had not grantedwage increases in reprisal for the employees' union activ-ity,by prohibiting an employee from talking aboutwages because of that employee's union activity; by tell-ing employees that if they engaged in a strike the Com-pany would not be obligated to reinstate them after thestrikewas over; by encouraging an employee to circulatean antiunion petition and rewarding him for circulatingthat petition, by refusing to allow employees to takeleave without pay and by requiring them to take vaca-tion or personal holiday leave to absent themselves fromwork in order to assist counsel for the Charging Partyand the General Counsel at an unfair labor practice hear-ing; and by denying an employee's request for represen-tation at an investigatory and disciplinary interview.2.Whether the Company violated Section 8(a)(2) ofthe act by creating and dominating a labor organizationknown as the "Communications Committee."3Whether the Company violated Section 8(a)(3) and(4) of the Act by giving employee Earl Perkins an unfa-vorable work performance evaluation and by laying Per-kins off because of his union activity and because hegave testimony under the Act.4Whether the Company violated Section 8(a)(3) ofthe Act by demoting and reducing the pay of employeeShirley Segar because of her union activity5Whether the Company violated Section 8(a)(3) and(4)of the Act by discharging employee Curtis LarryWard because of his union activity and because he gavetestimony under the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and the CompanyOn the entire record' of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a New York corporation with placesof business in Oklahoma City, Oklahoma, where it is en-'The unoppc -i' is t, m .1 counsel for the General Counsel to correctthe transcript of she record is noted and granted However, in the ab-sence of a further motion to correct and in view of the fact that most ofthe errors are either inconsequential or apparent on their face,a volumi-nous correction of the record will not be undertaken 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in the retail sales and service business. Though theCompany does business throughout the United States itsonly facility involved in this proceeding is the oneknown as The "Sears, Roebuck Central Service Center"which is located at 1825 North Walnut Street, OklahomaCity, Oklahoma During the past year the Company pur-chased and received goods valued in excess of $50,000directly from sources outside of Oklahoma and receivedgross revenues in excess of $500,000 at its OklahomaCity outlets. The Company is an employerengaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organizationwithin themeaningof Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Companymaintainsa number of retail stores intheOklahoma City, Oklahoma area It also operates acentral service center in Oklahoma City which repairsappliances that have been sold by the retail stores TheCompany does not recognize any union as the represent-ative of its employees at the central service center 4In the fall of 1977 one of the employees at the CentralService Center contacted the Union about the possibilityof organizing the employees. On about February 1, 1978,Edward Gaskill, an International representative of theUnion, was assigned the responsibility of organizing theCentral Service CenterGaskillmet with five or six oftheCompany's employees at the house of employeeCharles Franklin about February 12, 1978. Some of thoseemployees signed union authorization cardsAt thatmeeting it was decided that the employees who attendedthemeeting and some five others who Gaskill hadspoken to were to make discreet inquiry among theCompany's employees to ascertain whether the employ-ees were interested in the Union.Gaskill held a second meeting on March 13, 1978.Twelve or thirteen employees attended thatmeetingwhich was held at the Red Carpet Inn They discussedthe strategy of a union campaign. Gaskill told them notto contact any of the employees about joining the Unionuntilafter work on March 17, 1978. Four of the employ-ees who attended the meeting, Larry Ward, Gary Han-shue,Donald Pruitt, and Earl Perkins, agreed that theywould work for the Union in the open. Gaskill told themthat he would send a telegram to the Company namingthemas unionpeople.On March 16, 1978, Gaskill met at the Red Carpet Innwith the committee members that had been appointed atthe prior meeting for what Gaskill described as a "kickoff' committee meeting.Beginningthe following day,unionauthorization cards were sought from employeesby the committee people and on March 18 and 19 au-thorization cards were handed in to the Union.4Unless otherwise specified, reference to "the Company" in this deci-sion refers to the Company's operation of the Central Service CenterOn the morning of March 20 Gaskill went to the Cen-tralService Center and demanded recognition from themanager of the center, Richard Allen Braun.5 Braun de-clined to recognize the Union. Later the same day Gas-kill sent a telegram to Braun again demanding recogni-tion.The telegram stated in part: "Service employeesLarryWard, Gary Hanshue, Earl Perkins and DonaldPruitt have requested that I officially inform you of theirsupport of the IUE in order that they be fully protectedunder the law."6Braun testified that he first became aware of the unionactivityonMarch 18, 1978, when his assistant JimJenson called to say that employee Gene Robinson hadcome into Jenson's office and asked whether he wasaware that Larry Ward had been out getting authoriza-tion cards signedThe Company concedes that it engaged in an activecampaign to dissuade the employees from joining theUnion. However, it takes the position that its campaignwas within the ambit of Section 8(c) of the Act7 and thatitdid not violate the Act The General Counsel contendsthat the Company violated the Act on numerous occa-sions as specified in the various complaints.B. The Alleged Interrogation, Threats, and SimilarCoercive Conduct1.The allegedInterrogationof Haggard byFitzpatrickJerry Fitzpatrick, an admitted supervisor, is the Com-pany's employee relations staffassistant.During theweek of February 21, 1978, Fitzpatrick held four meet-ingswith employees in which he discussed employeebenefits and spoke of the possibility of implementing acommunications committee.Clareon Haggard" testifiedthat after one of thosemeetingshe hada conversationwith Fitzpatrick in the hallway. He averred that he toldFitzpatrick that he did not think a grievance committeewould do any good and that he felt a union was needed;that Fitzpatrick asked why he thought a union would doany good and said that a grievance committee would dojust as well as a union, that he said he felt a union couldgetwage increases and other benefits; and that Fitzpa-trick said "Well, I would not say too much againstSears'policies and things because they can make itmighty hard on you if they want to." Haggard also testi-fied that during the meeting with the employees Fitzpa-trick had spoken of forming a grievance committee. A5Respondent admits and I find that Braun is a supervisor within themeaning of the ActB Subsequently,the Union filed a petition for an election in Case 16-RC-7707 A hearing was held on the petition and the Regional Directorfor Region 16 directed an election among the employees of the Companyat the Central Service Center The election was conducted on June 14,1978, but the ballots have not been countedrSec 8(c) provides "The expressing of any views,argument,or opin-ionshall not constitute or be evidence of an unfair labor practiceunder any of the provisionsof this Act, ifsuch expression contains nothreat of reprisal or force or promise of benefit "aHaggard was dischargedby the Companyand that discharge was al-leged to be a violation of the Act in the first amended charge in Case 16-CA-7941 Thatpart of the charge was dismissed and the complaint doesnot allege Haggard's discharge to be violativeof the Act SEARS, ROEBUCK & CO237number of other employees testified as to what was saidat that meeting and all of them recalled that Fitzpatrickspoke about a communications committee.Haggard's tes-timony that Fitzpatrick used the expression"grievancecommittee"at the meeting was not credibleFitzpatrick in his testimony acknowledged that he hada conversation with Haggard shortly after an employeemeeting in which the communications committee wasdiscussedFitzpatrick testified thatHaggard had beenmanipulating the system and was not reporting his trueworktime,and that in this conversation Haggard saidthat he was having a difficult time understanding compa-ny policy with regard to filling out such items as time-cardsFitzpatrick,inhis testimony,flatly denied thatthere was any mention of the Union or about the Com-pany being rough on HaggardAs between Haggard and Fitzpatrick I credit Fitzpa-trickAt the February 12, 1978 meeting that Gaskill hadwith employees he asked them to make discreet inquiryas to union interest among employees By late February1978 the active phase of the union campaign had not yetbegun. It is not likely that at that time Haggard wouldhave volunteered to a supervisor the information that hewas supporting a union.Moreover,Haggard's testimonywas inconsistent with his prior sworn statementsWhenthe trial in this case opened before a different administra-tive law judge,Haggard testified to the same conversa-tion but made no mention of the Company being hard onhim. The General Counsel contends that the transcriptwas in error,but even if that is so the testimony in thetrial before me was inconsistent with two affidavits thatHaggard gave to the General Counsel In the first affida-vitHaggard averred that Fitzpatrick made a remarkabout the Company being hard on him because of a con-versation he had with the local personnel person inwhich he complained about benefits.In a supplementalaffidavit he again went over his conversation with Fitz-patrick and averred that a union was mentioned.In thataffidavit therewas no mention of the Company beinghard on him.Fitzpatrickwas a convincing witness andHaggard was not. I credit Fitzpatrick.2.The alleged interrogation of Hanshue byFitzpatrickOutside service technician Gary Hanshue testified thaton March 23, 1978, after a company meeting at whichcompany supervisors campaigned against the Union hemet Fitzpatrick in the hallwayHanshue averred thatFitzpatrick asked him why he was involved in all theunion mess and that he answered that that was the wayitwas Fitzpatrick denied having any conversation withHanshue concerning the Union and specifically deniedthat he asked Hanshue why he was messed up with theUnion.Ido not believe that Hanshue was a reliable witness.In other parts of his testimony his assertions were ex-tremely difficult to believe.As is set forth in detailbelow, one of the primary issues of this case is whetherShirley Seger was demoted from radio dispatcher to calltaker because of her union activity or because she im-properly used a code known as "Mr.Sylvester" in thecourse of her radio dispatching.Company ManagerBraun testified that he had no knowledge of the use ofthe code until shortly before the demotion and it becameimportant for the General Counsel's case to establish thatBraun knew of and tolerated the use of the code at anearlier date,which was prior to Seger's union activity.Hanshue testified that at a meeting well before the demo-tion he heard Company Manager Braun tell employeesthat they were taking up too much air time with non-sense and that he saw Braun point to Clancy Gadd andheard him say, "That goes for you too, Mr.Sylvester "Gadd was the individual who originally thought up thename Sylvester Clancy Gadd who was a fully crediblewitness averred that the incident never happened. Braunalso credibly denied Hanshue's assertion. I believe thatHanshue was inventing material to bolster Seger's caseand I therefore have grave doubts as to the reliability ofthe remainder of his testimony.Icredit Fitzpatrick overHanshue with regard to the alleged interrogation.3The alleged threat to Perkins and Ward byHancockRonnie Hancock,an admitted supervisor, is an insidelead technician for the Company He was a friend ofservice technician Curtis LarryWard and often visitedWard'shome.On March 19,1978,Hancock visited atWard's home and had a conversation with Ward and em-ployee Earl Perkins9They spoke about a number ofwork-related matters and also discussed the UnionWardtestified that during the course of that discussion Han-cock said that things were really going to get sticky withthis union thing before it was over;thatWard asked forwhom,and that Hancock did not reply. Perkins corrobo-ratedWard's testimony.Hancock'sversion of the inci-dent was that he said that it would be a long, drawn outthing.Ibelieve that Hancock was a more reliable witnessthan either Perkins or Ward and I therefore credit Han-cock'sversion of the incident.After listening to Perkinsin detail and analyzing his testimony I have no confi-dence whatsoever in his veracity In other parts of histestimony he put words in the mouths of supervisors thatI simply could not believe the supervisors said Thus hetestified that on August 31, 1978, when he was given anannual employee evaluation by Manager Braun, Brauntold him that he was getting a low rating on "adherenceto company policy" because he was handbilling,havingpeople sign union cards and testifying at the representa-tion hearing.That was after the complaint in the originalcase had been issued. Braun'sdenial that he made suchremarks was fully credible.Other parts of his testimonyregarding the discharge of Ward were also incredible. t oPerkins testified that during the first week of May 1979he was standing outside the breakroom when he over-heard Supervisor McPherson tell Supervisor Al Potts:"so far Ward and Hanshue have slipped us every time,but I don't know if they're going to get out of this next9Ward and Perkins testified that Gary Hanshue was also thereThough Hanshue testified at length he did not make any mention of thatparticular conversationHancock recalled that Ward and Perkins werethere10 The discharge of Ward is discussed in detail below 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDthing we've got for them." Both McPherson and Pottsvery credibly denied having such a conversation. I be-lieve that Perkins invented the entire incident. In yet an-other matter, with regard to an attempt to bolster the al-legation in the complaint that he (Perkins) was laid offfor union activity he testified that on December 1, 1978,Braun made a damaging admission to him as Braun wasleaving the courtroom. That incident will be discussed indetail in section B,9, below and the facts will not be re-peated here. I do not believe that Perkins was truthful inregard to that testimony even though he was corroborat-ed by Ward and Hanshue. Rather, I believe that Wardand Hanshue's credibility was substantially sullied bytheir demonstratedwillingnessto reiterate Perkins' unre-liable testimony I'In sum,I credit Hancock with regard to the March 19incident.4 The events at Ward's house on March 31, 1978On March 31, 1978, Hancock again came to Ward'shome.Ward testified that Hancock asked him if he(Ward) was involved with the Union and that he an-swered that he wasWard also averred that Hancocksaidthat the Company knew who was behind the Union;that he asked Ward whether Ward would tell him if heguessed correctly; and thatWard said he would. Ac-cording to Ward, Hancock guessed it was Ken Skala andWard replied that he was incorrect and that it was him-self (Ward) and two other employees whom he wouldnot nameHancock's version of the incident was substan-tially different.He testified that it was Ward who askedhim if he knew who started the Union and if he wouldlike to guess who started it; that he guessed it was DonPruitt; thatWard said it was not Pruitt; and that he saidif itwas not Pruitt he did not know who it was. Han-cock testified thatWard said that Chuck Franklin hadinitially started the Union and then had walked awayfrom it leaving others holding the bag.As between Hancock and Ward I credit Hancock.Ward had been identifiedas a unionadherent in Gaskill'sMarch 20 telegram toBraun.As a supervisor it waslikely that Hancock would have known of that telegram,and it was unlikely that 11 days later he would haveaskedWard whether Ward was involved with theUnion. As set forth above I do not believe that Wardwas acredible witness. I do not credit his assertion thatHancock asked him whether he was involved with theUnion or that Hancock said that the Company knewwho was behind the Union.Shortly thereafter,Hanshue came to Ward's housewhile Hancock was still there. Ward and Hanshue askedHancock a number of questions about company policy.Hancock replied that he did not have any answers forthem and that Manager Braun would talk to them anytime they wanted to speak about such matters. Ward saidthat he would talk toBraunany time that he did nothave to leave the arm chair he was sittingon inorder todo so. Hanshue suggested that Hancock call Braun upright then. Hancock called Braun on the telephone andBraun came to Ward's house and spoke to Ward, Han-shue, and Hancock 12Hanshue testified to the following- Hanshue told Braunthat they were involved in the Union and that they werein too deep to back out so that Braun should not try totalk them out of it; Braun asked them why they were in-volved with the Union, Ward replied that it was becausethey did not have a say in anything that went on; Braunsaid that he knew who started the Union and he namedseveral names; Hanshue said that Braun was not correctand that it was Franklin who had started it; Hanshueasked about wages andBraunreplied that wages werebased on an 18-month projection system and that hecould not do anything because his hands were tied withthe Union coming in; and they spoke about working con-ditions and Braun asked what it would take to makethem happy. Ward corroborated Hanshue's testimony insubstantial part.Braun's version of the conversation was substantiallydifferent.Brauntestified to the following: Hanshue madecritical remarks about supervisors and they discussedthose remarks; Hanshue raised the subject of the Unionand said that it wasBraun'sfavorite,Chuck Franklin,who started the Union and then backed out and dumpedthewhole thing on them; Hanshue said that he hadcalledFranklin out and if he saw Franklin stuck inquicksand he would put a rock on his head; Hanshuesaid that he was in it for the money and Hanshue quotedsome figures that General Electric and other companieswere paying,Braunsaid that Hanshue's figures were notcorrect; andWard mentioned something about wagesand Braun said that he was not going to talk aboutwages with them.As is set forth above, I have substantial doubts as tothe reliability of the testimony of Hanshue and Ward.Braun on the other hand was an extremely credible wit-ness.His demeanor was such as to inspire confidenceboth in the accuracy of his memory and in his candor. Icredit Braun and I do not credit Hanshue and Ward. TheGeneral Counsel has not established by a preponderanceof credible evidence that during this conversation Brauninterrogated those employees, created the impression ofsurveillance, or told them that the Company had failedto grant wage increasesin retaliationfor the employeeshaving sought union representation.5.The alleged offer of money by Kerlin to Ward toinduce him to refrain from supporting the UnionGary Kerlin, an admitted supervisor, is an employeerelations assistant for the Company. He is stationed inDallas, Texas, and works under the Company's managerof employee relations Peter Kristovich. About April 7,1978,Kerlin attended a meeting in which a number ofsupervisors spoke to assembled employees. After themeeting, Kerlin and Ward had a conversation in the hall-way.Ward testified that he mentioned the fact thatKerlin was spending a lot of time in Oklahoma City and12 These findings are based on the credited testimony of Hancock Tothe extent that the testimony of Ward and Hanshue differed from that ofu My observations on Hanshue's credibility are discussed aboveHancock, I credit Hancock SEARS, ROEBUCK & CO.Kerlin responded that he had not seen his wife in 2weeks;Ward said, "What can I say?" and Kerlin said,"What would it take to buy you off?"; Ward said, "Idon't know.What you got?", Kerlin reached in hispocket and Ward turned away and leftKerlin testified that after the meeting he introducedhimself to a number of employees including Ward. Heaverred that he engaged in some small talk in whichWard said that it must be tough on him to travel all thetime and that he answered that he saw more of hisfamily than he did when he was in a retail store becausehe had more time off He emphatically denied in his tes-timony that he ever asked Ward what it would cost tobuy him off or that he offered Ward any monetary in-ducement to refrain from supporting the Union.He fur-ther averred that he remembered Ward's name and theincident because he had seen Ward's name on the tele-gram from Gaskill.Kerlin impressed me as a reliable witness and I haveno reason to doubt his credibility other than the testimo-ny of Ward. As stated above I am unable to place greatreliance onWard's testimony I credit Kerlin and I donot credit Ward.6The allegation that Kristovich told employeesthat if they went on strike the Company would notbe obligated to rehire them after the strike was overPeter Kristovich is the Company's manager of employ-ee relations in an 11-state area which includes OklahomaHe is stationed in Dallas, Texas. In early June 1978 Kris-tovich went to the Central Service Center in OklahomaCity and made a number of speeches to separate groupsof 10 or 15 employees concerning the Union's organiza-tion drive.Haggard,Perkins, and Hanshue testified thatatmeetings they attended Kristovich made certain re-marks concerning the right of strikers Their testimonywas far from consistentHaggard testified that at a meeting held about the firstweek of June 1978, an employee asked Kristovich whatthe Company could do about replacing employees whowent out on strike and that Kristovich answered that theCompany could hire replacements and after the strikewas over the Company did not have to hire any of thestriking employees back at all 13Perkins testified that at a meeting in May an employeeaskedKristovichwhat would happen if there was astrike and that Kristovich replied by saying that the em-ployees of Montgomery Ward had gone on strike withthe same Union,that those employees had been replaced,and that they would not get their jobs back until thepeople who replaced them were either fired or quit. Per-kins averred that he then asked Kristovich to explain thedifference between an economic strike and an unfairlabor strike and that Kristovich told him to sit down be-cause he had already asked his share of questions.Hanshue testified that at a meeting the first week ofJune 1978 an employee asked what would happen if the13The complaint appears to be keyed to that testimony It alleges thatabout June7, 1978,Kristovich threatened employees by telling them ineffect that if they went on strike the Company would not be obligated torehire them after the strike was over239Union decided to strike He averred that Kristovich ex-plained thatin aneconomic strike replacements could behired and that the striker would be put on a list to returnwhen the replacement left but that in an unfair laborpractice strike the striker would be off the payroll andwould have no opportunity to get the job backKristovich in his testimony averred that he never toldthe employees that the Company did not have to rehirestrikers.He also averred that no one ever asked him toexplain the difference between an economic and anunfair labor practice strike and that he did not explainthe difference 14 Kristovich testified that he told the em-ployees at the various meetings that strikes could happenwhen a union was part of the equation.He acknowl-edged that he spoke about striker replacements but thathe also told the employees that as the replacements leftthe employer had the responsibility to notify the strikersthat there was a job vacancy for them. He averred thathe told them that when a replacement left, a strikercould come back and that he described a situation withMontgomery Ward where that had occurred.IcreditKristovich and I do not credit Haggard, Per-kins, and Hanshue. I find that the General Counsel hasnot established by a preponderance of the credible evi-dence that Kristovich threatened employees that if theywent on strike the Company would not be obligated torehire them after the strike as alleged in the complaint.7.The allegation that Braun prohibited an employeefrom talking about wages because of thatemployee's union activityThe receiving department at the Central ServiceCenter is restricted to parts department employees. OnAugust 3, 1978, when Company Manager Braun wentinto the receiving department he saw Perkins sitting withhis foot on the desk.Perkins had gone there to ask partsdepartment employee Clara Harper if she wanted him topick up something for lunch. Braun asked which of themwas working.Harper said that she was and Perkins saidthat he was going out to lunch Perkins then left.Perkins testified that shortly thereafter Braun ap-proached him and told him that his services were not re-quired in the parts receiving area and to stay away fromhis "nigger girlfriend" (Clara Harper is a black parts de-partment employee).Braun in his testimony adamantlydenied that he ever referred to Harper as a "nigger" orthat he ever told Perkins to leave his "nigger girlfriend"alone. I credit Braun and I do not credit PerkinsLater that day Perkins told other employees thatBraun had called Harper a "nigger" and employees re-ported that back to Braun after a considerable disturb-ance had occurred among the black employees in theparts department. Braun held a number of interviews andconfronted Perkins with the matter. Braun's investigationled to a memorandum of deficiency interview being putinPerkins' file which stated that Perkins had caused adisturbance throughout the department and had upsetmorale of employees as well as production On August 414 It is noted that the first week in June 1978 was before the firstunfair labor practice charge was filed 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDBraun read that deficiency memorandum to Perkins. Per-kins testified that Braun told him that if he was seen outof his work area in the parts receiving area talking toemployees about wages, holding up production, and notdoing his job that he would be fired. Perkins averredthat he replied by saying that Braun was doing it becauseof his union activity and that Braun said it had nothingto do with the UnionBraun testified that he told Perkins that he (Perkins)was not supposed to be in the receiving departmentwhich was an unauthorized area for him and that he wasnot to be in any area while other people were working;that Perkins said that he was only there to get her asandwich; and that he (Braun) replied that he did notcare what Perkins was asking her, that she was working,and he was not15 and that Perkins should not be in areaswhile other people were working.I credit Braun and I do not credit Perkins. Perkins' ac-tivitieswith regard to the August 3 and 4 incident didnot involve anything related to the Union and there is noindication that any supervisors thought they were unionrelated.The evidence falls far short of establishing thatBraun prohibited Perkins from talking about wages be-cause of Perkins' union activity as alleged in the com-plaint.8.The incidents involving Robinsona.BackgroundEugene Robinson was employed by the Companyfrom August 1969 until November 14, 1978, when hewas discharged because of the Company's belief that hefalsified company records. Robinson was activelyantiun-ion. It was Robinson who about March 18, 1978, first in-formed companymanagementthatWard was circulatingunioncardsRobinson, at his own expense, went to anattorney on about March 24 to have a petition preparedsaying that the employees did not want to be representedby the Union. He actively circulated that petition andsoughtsignatureson it from employees After Robinsonwas discharged for allegedly falsifying company records,two charges were filed concerning his discharge. It ap-pears that both were dismissed because there is no allega-tion in the complaint that the discharge was unlawful.He gave his testimony after the discharge and at a timewhen it is likely that he felt that his loyalty to the Com-pany had been rewarded with a termination notice. Hewas obviously hostile toward the Company at the timeof his testimony. Robinson testified that in a number ofways supervisors encouraged him to circulate the antiun-ion petition and rewarded him for doing so.15 Braun also averred that he referred to a prior conversation they hada few weeks before In that incident two employees came into Braun'soffice asking about wage increases and saying that Perkins had giventhem some information on how the Company arrived at raises A fewdays later Braun told Perkins that if employees had questions aboutannual increases they could go to the personnel office and get the properadvice because a couple of people had come to him with wrong informa-tion that Perkins had given themb The allegedstatementsof Braun and the grant of aloan to RobinsonAbout March 23, 1978, Robinson came into CompanyManager Braun's office and said that he did not want theUnion Robinson asked what he could do and Braun re-plied that he could not advise Robinson what he coulddo but that Robinson did have the same rights as thosewho were for the Union. Robinson testified that in theconversation he asked Braun about getting up an anti-union petition and that Braun replied by saying that hecould not tell Robinson what to do but that he was notgoing to tell Robinson not to do it.Braun in his testimo-ny denied that anything was said about a petition andaverred that he did not know anything about such a peti-tion until he received a letter from Union RepresentativeGaskill dated March 31, 1978, which stated that an out-side technician had been observed circulating an anti-union petition on company time and that the Union ex-pected the same privileges to be given to union support-ers.rsRobinson testified that on March 27Braunspoke tohim in the hall and asked him how he was doing on thepetition,and that he said it was coming along ratherwell.He also averred that on March 30 he picked up thepetition and showed it to Braun who read it and said,"Remember,Ihaven't seen this."Robinson testified thatsometime between April 3 and 7, 1978, Braun asked himhow much he paid for the petition; Robinson said $75;and Braun said to pass the word around and maybesomebody would help him with the expenses. He averredthat about April 20 he took the petition with about 116signatures to Braun'soffice and showed it to him andBraunsaid that he had been working hard and handedthe petition back to him.'' The last conversation thatRobinson testified to concerning the petition was on May11, 1978, when according to Robinson he asked for aloan from theCompanyand Braun said that Robinsonhad done him a favor and he would do one for Robin-son.Braun denied the substance of Robinson's testimonyand averred in effect that he only had one conversationwith Robinson concerning the petition. According toBraun, Robinson came into his office on April 7 and saidthat it was going well; Braun at that time knew of thepetition and assumed that Robinson was talking aboutthe petition; and Braun said that he did not want to hearabout it and told Robinson to get out of the office.I believe that Braun was a more credible witness thanRobinson.As stated above, Braun'sdemeanor on thestand made his testimonyveryconvincing.I had reserva-tions concerning Robinson. He was a disgruntled formeremployee who had a bias against the Company. When itsuited his interest he attempted to curry favor with theCompany by voluntarily and without being solicited in-forming the Company about the union activities of afellow employee. When he felt hostile toward the Corn-16Braun credibly testified that he called a meeting of supervisors inwhich Fitzpatrick told them that worktime was for work and no one wastowork for or against the Union or circulate for or against the Unionduring work hours17About April 24,1978, Robinson took the petition to the state laborboard where he was told that the petition was worthless SEARS, ROEBUCK & CO241parry he testified against itHe admittedly requested aloan for transportation money for himself and his wifewhen his father died and then kept the full loan eventhough his wife did not go with him. His testimony con-cerning prior salary advances and loans was so confusingand contradictory as to indicate an attempt at obfusca-tion. In addition, Robinson testified concerning conversa-tionswithFitzpatrickandMcPherson as describedbelow which were contradicted by those two witnessesBoth Fitzpatrick and McPherson appeared to be crediblewitnesses. I credit Braun and I do not credit Robinson.The Company has a policy of granting employeessalary advances and loans. The salary advances are takenback by the Company from the following week's salary.Loans are granted when the employee shows that he hasa legitimate reason for wanting a loan. The loans arepaid back over a longer period of time. The companymanager has authority to grant loans up to $500 butamounts larger than that have to be cleared by a groupofficeThe complaint alleges that the Company rewarded anemployee (Robinson) on May 11, 1978, for his antiunionactivity by approving a loan for him. However, that alle-gation is refuted by company records and the credibletestimony of Braun which establishes that Robinson wastreated substantially the same with regard to loans bothbefore and after he engaged in antiunion activity. Robin-son had a long history of applying for salary advancesand loans with the Company. He received loans on De-cember 8, 1976, and June 1, and July 31, 1978. He re-ceived salary advances on March 1, May 25, and June13, 1977, and on March 31 and April 21, 1978 Each ofthe loans and salary advances were for less than $500.The only loan that Robinson requested that was notgranted was one for $746 on July 28, 1978. On that occa-sion Braun told Robinson that his (Braun's) top limit fora loan was $500 but that Robinson could talk to the unitmanager. A few days later Robinson came back and saidthat he had been able to obtain $400 from friends andthat he still needed $346. The $346 loan was granted onJuly 31, 1978 I find that the General Counsel has not es-tablished that Robinson was granted a loan because ofhis antiunion activity.c.The alleged remarks by Fitzpatrick and McPhersonRobinson testified that on March 21 he had a conver-sationwith Supervisor Fitzpatrick outside of Braun'sdoorway He averred that Fitzpatrick said that Robinsonhad "saved everybody's ass" by telling Braun about thecards thatWard was circulating, that the Company ap-preciatedwhat he had done, and that the Companywould be looking closely at him for doing it Fitzpatricktestified that he did not have any conversation with Rob-inson concerning the Union in 1978 and he specificallydenied making the statements attributed to him by Rob-inson I credit Fitzpatrick and I do not credit Robinson.Robinson testified that about April 6, 1978, he had aconversationwithSupervisorMcPherson in whichMcPherson asked him how the petition was coming, andsaid that the Company was looking for a supervisor anditmight be a good opportunity for Robinson AccordingtoRobinson,McPherson said that the Company waslooking for people with drive, that people who wantedthe Union just wanted to gripe and ride along with ev-eryone else; and that the Company was looking closelyatwhat Robinson was doing against the Union Robinsonalso averred thatMcPherson picked up the petition,looked over the names, and said that Robinson wasdoing a real good job and should hang in there.McPherson in his testimony denied the remarks attrib-uted to him by Robinson McPherson testified as followsAbout March 31, 1978, Braun told McPherson that Rob-inson was spreading an antiunion petition and that it wasnot to be done on company time About a week laterMcPherson,who was Robinson's direct supervisor,spoke to Robinson on the telephone when Robinsoncalled in from a customer's home During that conversa-tion Robinson told McPherson that he (Robinson) had anantiunion petition.McPherson told Robinson in sub-stance that he could not circulate it on company time.McPherson averred that he never discussed the Unionwith Robinson other than in that phone conversationabout the petitionMcPherson did have a conversation with Robinson re-garding supervisors Robinson, who is black, complainedabout there being no minority supervisors and spokeabout an NAACP investigation. They discussed whichblack employees might want to become supervisors butRobinson did not say that he was one of them I creditMcPherson and I do not credit Robinson.Perkins testified that about March 28 or 29, 1978, hesaw Robinson circulating the antiunion petition on com-pany premises during working time when Supervisor JimWilliams was about 20 feet away. Robinson also testifiedthat for about 5 seconds he was soliciting an employee tosign a petition while Williams was standing less than 6feet away. Williams credibly testified in substance that hedid not observe any such incident. The General Counselhas not established that the Company knowingly permit-ted Robinson to circulate the antiunion petition on com-pany time and property9.The alleged December 1, 1978 threat to Perkinsbecause he appeared to testifyCompany Manager Braun together with Company Of-ficialsKristovich and Fitzpatrick, and Company Attor-ney Grove attended the hearing on December 1, 1978.Perkins,Hanshue, and Ward also attended that hearingAs Braun, Kristovich, Fitzpatrick, and Grove were wait-ing for the elevator to leave the courthouse, Perkins,Hanshue, and Ward came out of the elevator and walkedpast them Braun was the last one to get on the elevatorand as he passed Perkins there was a short conversa-tion '8 Perkins, Hanshue, and Ward all testified in sub-stance to the following Perkins said to Braun, "Boy,that's round one"; Braun responded, "Yes, you'll besorry, smart ass", Hanshue called Braun an asshole, andBraun walked away Braun testified that as he passedPerkins, Perkins said, "That was round one" and that he18Kristovich, who had walked ahead with Fitzpatrick and Grove, tes-tified that he did not hear the conversation Fitzpatrick and Grove didnot testify concerning it 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Braun) simply replied, "I'm sorry" He averred thatnothing else was said, that he did not say, "You'll getyours, smart ass" and that he did not hear himself re-ferred to as an "asshole."Braun testified at great length throughout the hearingand I had an opportunity to observe his demeanor for asustained period of time. Even under the substantial pres-sures of the trial he was completely self-possessed It wasalso apparent that he is a very intelligent individual OnMarch 1, 1978, he was leaving a trial at which his com-pany was being accused of unfair labor practices He wasin the presence not only of his attorney but of high rank-ing company officials In those circumstances he wouldhave had to have completely lost his composure in orderto have threatened Perkins in the presence of witnesses.It is extremely difficult to believe that this unflappableman so lost his composure at Perkins' reference to"round one" that he would make a damaging admissionAlso if Perkins, Hanshue, and Ward are to be believed,Braun lost his head when Perkins mentioned "roundone" but retained his composure a second later andmerely walked away when Hanshue called him an as-sholePerkinswas being considered for layoff at thattime and he was laid off 4 days later on December 5,1978 I simply do not believe that Braun would havegiven ammunition to Perkins for an unfair labor practicecharge at that time Braun impressed me as a crediblewitness and Perkins, Hanshue, and Ward did not. I creditBraun and I do not credit Perkins, Hanshue, or Ward.In sum, I find that the General Counsel has not estab-lished by a preponderance of the credible evidence thatthe Company violated the Act as alleged in paragraphs8(a) through (1) of the complaint as amended in Cases16-CA-7941 and 16-CA-8047, or in paragraph 7 of thecomplaint in Case 16-CA-8212C. The Communications CommitteeAs is set forth more fully above, on February 12, 1978,Union Representative Gaskill met with 5 or 6 employeesat a meeting at which it was decided that some 10 em-ployees would make discreet inquiries among the Com-pany's employees to ascertain whether they were inter-ested in the Union During the week of February 20,1978, the Company's employee relations staff assistantFitzpatrick,who is stationed at the Dallas headquarters,held a series of meetings with employees of the CentralService Center at which he discussed various employeebenefits. At the first few meetings he mentioned the pos-sibilityof setting up a communications committee.During that week he discussed the matter with CompanyManager Braun and Braun made the decision to institutesuch a committee At the remaining meetings with em-ployees, Fitzpatrick told them that the communicationscommittee would be establishedBoth Braun and Fitzpatrick testified that at the timethe decision to form the communications committee wasmade they did not have any knowledge that there wasunion activity at the Central Service Center 19 As of the19The Union did not hold its "kickoff' committee meeting until mid-March 1978 and it was only after that time that employees solicited au-thorization cards from other employees Braun testified that he was un-date on which the decision was made to form the com-munications committee, the Union's organizational activi-tieswere'still secretive and were intentionally being keptfrom observation by the Company. Those activities werenot of such a nature as to give rise to an inference thatthe Company gained knowledge of them 20 The GeneralCounsel attempted to establish knowledge of union activ-ity through the testimony of employee Donald Pruitt,who testified to the following incidents In November orDecember 1977 employee Skala was talking to severaltechnicians in the presence of Hines2 i and Pruitt in acoffeeshop. In the context of speaking about problemswith vacations and holidays, Skala said that if they got aunion in there they would not have to put up with whatthey were having to go through Hines said something tothe effect that that was the way it was. During the weekof February 13, 1978, Pruitt had a conversation withHines in a restaurant Hines said that Braun had request-ed him to get some of the technicians and find out aboutsome problems they had concerning vacations and daysoff.They discussed those problems Then Pruitt askedHines what the rumors were that they heard about aunion and Hines replied that it was probably somethingthat Skala had stirred up but it was nothing to worryaboutIam somewhat skeptical concerning Pruitt's testimo-ny. Pruitt was one of the early union activists and hisname was mentioned as a union adherent in Union Rep-resentativeGaskill's telegram to Braun of March 20,1978. It is unlikely that Pruitt would have asked a super-visor about the status of the Union during the week ofFebruary 13, which was shortly after Gaskill had toldthe union supporters to make discreet inquiries of otheremployees.Hines took the witness stand but did notdeny Pruitt's assertions and I therefore credit Pruitt's tes-timonyHowever, Pruitt's testimony does not establishthat Hines, Braun, or Fitzpatrick knew that there was anactive union campaign at the time the decision was madeto form the communications committee. At best it showsthat there had been some generalized talk about a unionfor some time and that Hines did not take such talk seri-ously 22Fitzpatrick testified that he had no knowledge of anyunion activity at the time the communications committeewas established and in effect that the communicationscommittee could not have been set up as an alternativeaware of union activity until March 18, 1978, when employee Robinsoninformed Supervisor Jim Jenson that Larry Ward had been out gettingauthorization cards signed Fitzpatrick testified that he had no knowledgeof union activity until after that date20 CfK & B Mounting, Inc,248 NLRB 570 (1980),Maniac Corp,231NLRB 858 fn 2 (1977) There was no testimony as to the number of em-ployees employed by the Company The Charging Party in the originalcharge states that the number was 14021Hines is anadmitted supervisor22Haggard testified that in late February 1978 Fitzpatrick said some-thing to the effect that a grievance committee would do as well as aunionThat incident is discussed above in sec B,1, and as is set forththere I credit Fitzpatrick's denial that he made that statement Perkinstestified that at a March 20 meeting Fitzpatrick, in the context of speak-ing about the Union, said that he realized there was a communicationsbreakdown and that there might be a possible solution in the formation ofthe communications committee I do not credit Perkins SEARS, ROEBUCK & COto union organization because the Union was not in thepictureThe General Counsel spent a great deal of timeexamining Fitzpatrick in an attempt to get an admissionthat a communications committee can be a substitute forunionizationFitzpatrick testified that to the extent that acommunications committee opens better channels ofcommunication and brings management's attention toproblems the employees have there is less need for alabor organization.He averred in substance that thecommunications committee could make union representa-tion less attractive to employees but only in the samesense that a good benefit and compensation programmakes a union less attractive. His testimony is clear thatthe communications committee was not keyed to theUnion's activity because he did not know of that activi-ty.The balance of his testimony, when read as a whole,indicates that he was answering questions concerningtheoretical possibilities rather than the actual situation atthe Central Service Center. A nonunion employer doesnot per se violate the Act if it provides good wages andhas effective communications with its employees, eventhough it hopes that its employment policies will lead toa satisfiedwork force that will not be interested inunionization. For an employer to violate the Act, therehas to be a nexus between particular union activity andemployer action to interfere with that activity throughthe manipulation of wages or similar matters. In the in-stant case if Braun and Fitzpatrick are credited withregard to their denial of knowledge of any union activi-ty, the General Counsel will have failed to have estab-lished a nexus between the union activity and the forma-tion of the communications committee.The timing of the decision to form the communica-tions committee was certainly suspect It occurred abouta week after Gaskill sent employees to make discreet in-quiry concerning the union interest of other employees.The Company contends in substance that the timing waspurely coincidental Fitzpatrick testified that he came tothe Central Service Center at the request of local man-agement because there had been a number of recentchanges in the profit-sharing and pension plan and thatemployees had been asking questions about those mattersthat local management thought he should answer Heaverred that during those meetings employees asked hima number of questions relating to local matters such asproblems between parts department and outside servicetechnicians and that he decided that a communicationscommittee could be useful. He told Braun that the em-ployees did not understand each other's jobs and that atother facilities they had communications committees sothat there would be more understanding when problemsaroseThe Company already had communications com-mittees established inDenver, Colorado; Lincoln, Ne-braska; Tulsa, Oklahoma; and Dallas, Texas The one inTulsa had recently been established. Braun decided to setup such a communications committee and contacted anumber of other facilities where a committee existed toobtain additional information.Considering all the factors set forth above, I concludethat the testimony of Brau and Fitzpatrick to the effectthat they did not know of any union activity at the timethe decision was made to establish the communication243committee was credible. I further find that the establish-ment of the communications committee by the Companywas not intended to interfere with the union activities ofthe Company's employees.23Still left for consideration is the question of whether ornot the communications committee was a labor organiza-tion within the meaning of the Act. It was created by theCompany for company purposes and if it was a labor or-ganization then the Company violated Section 8(a)(2) ofthe Act by dominating it. The structure, function, andactivities of the communications committee must there-fore be consideredThere are 10 different departments at the CentralService Center. Braun set up the communications com-mittee so that one employee from each of the depart-ments would meet with him at two successive communi-cations committee meetings. A rotating system was usedso that each employee in each department would havean opportunity to sit in on two such meetings The em-ployee members of the communications committee werepaid by the Company for the time they spent at themeetings.Fitzpatrick testified that the communications commit-teewas established to help resolve intrahouse problemssuch as difficulties which arose between the parts depart-ment and outside technicians. Kristovich testified thatthe communications committee was a vehicle to discusssuch matters as uniforms, tools, and equipment Brauntestified that the communications committee was de-signed to help employees understand each other's jobs sothat there would be more understanding when a problemarose.The first communications committee was held on May5, 1978. Six additional meetings were held between thenand March 16, 1979. Notes of those meetings were takenby a clerk from the personnel office Those notes wereput in question and answer form and posted on the em-ployee bulletin board. The notes of those meetings, to-gether with the credible testimony of Braun, tend to sup-port the testimony of Fitzpatrick, Kristovich, and Braunconcerning the purpose of the meetings Braun crediblytestified that at some of the meetings employees raisedmatters relating to wages and benefits and that he con-sistently refused to discuss such matters.24 Braun credi-bly averred that there were discussions at the meetingsof such matters as problems related to technicians havingdifficulty getting the right kind of parts and problems re-23 The complaint does not specifically allege that the formation of thecommittee was an interference with employee rights However, thatmatter has been fully litigated and I have therefore considered it The testof interference with 8(a)(1) rights turns on whether a company's conductreasonably tends to interfere with those rights Generally, the question ofa company's motive is immaterialHanes Hosiery, Inc,219 NLRB 338(1975)However, with regard to changes in such matters as conditions ofemployment an employer has a legal duty to proceed as it would havedone had the union not been in the pictureMcCormick LongmeadowStone Co,158 NLRB 1237, 1246 (1966) As the Company made the deci-sion with regard to the communications committee at a time when it didnot know of the Union's organizational activity, the Company must havemade that decision as if the Union had not been in the picture24Perkins and Ward testified concerning some of the discussions atcommunications committee meetings I do not believe their testimonywas reliable and I do not credit it where it conflicts with that of Braun 244DECISIONSOF NATIONALLABOR RELATIONS BOARDlating to the leavingof parts in such a way as to blockentranceto an office. The record of this casecontainsvoluminous notes of what occurred at the meetings Atypicalnotation is16-CA-8047 thatallege thatthe Companyviolated Sec-tion 8(a)(2) of the Actbe dismissedD The Evaluationof Perkins and His LayoffProblem- Technician should have training on thenew lines of mdse Very embarrassing to tech to gointo a customer's home and not know anything onthe new line of mdse.SolutionRepresentatives are now beginning tocome in and familiarize techs with the new lines ofmdse.Section 2(5) of the Act defines "labor organization" as"any organization of any kind, or any agency or employ-ee representation committee or plan, in which employeesparticipate and which exists for the purpose, in whole orinpart,of dealing with employers concerning griev-ances, labor disputes, wages, rates of pay, hours of em-ployment, or conditions of work." InNLRB v. CabotCarbon Co.,360 U.S. 203 (1959), the Supreme Courtfound that the term "dealing with" encompassed morethan the usual concept of collective bargaining. Howev-er, in applying theCabot Carbondecision the Board hasheld that not all grievance committees or communica-tions committees that deal with employers are labor or-ganizations within the meaning of the Act InJohn As-cuaga'sNugget,230 NLRB 275, 276 (1977), the Boardheld that an employee's council did not "deal with" man-agement but rather performed a function for manage-ment in resolving employee grievances InMercy-Memo-rialHospital,the Board held that an employee's councildid not "deal with" management but rather performed afunction for management in resolving employee griev-ances. InMercy-MemorialHospitalCorp,231NLRB1108 (1977), the Board held that a grievance committeewas not a labor organization when it was created to giveemployees a voice in resolving the grievances of theirfellow employees at the third level of a grievance proce-dure oy deciding the validity of the employee's com-plaints and the appropriateness of the disciplinary reac-tion.In the instant case the communications committee dis-cussedmatters related to work performanceMany ofthosematters could have a direct impact on workingconditions.The ease with which a technician couldobtain parts could affect his working condition as couldthe question of training techniciansHowever, the evi-dence in the record establishes that the communicationscommittee was used as a management tool that was in-tended to increase company efficiency The communica-tions committee was not an employee representative oradvocate The committee did not deal with the Companyon behalf of the employees. The employees on the com-mittee were not 'selected by their fellow employees andthey did not represent their fellow employees. All theemployees, on a rotation basis, were to participate inmeetings with management to give input in order to helpsolvemanagement problems. I therefore find that thecommunications committee was not a labor organizationwithin the meaning of the Act and I recommend thatthose parts of the complaint in Case 16-CA-7041 and1.Perkins' union activityEarl Perkins was active on the Union's organizationalcommittee since late February 1978. He solicited authori-zation cards for the Union, openly distributed campaignliterature for the Union, and testified on behalf of theUnion in the representation case and the unfair laborpractice cases. He was one of the four employees whowere identified as union adherents in Union Representa-tiveGaskill'sMarch 30, 1978 telegram to CompanyManager Braun The Company acknowledges that itknew since March 20, 1978, that Perkins was an activeunion adherent.2.Perkins' work historyPerkinswas first hired in August 1971. After sometime he left the Company's employ and then resumedemployment in February 1973 when he became a lawn-mower repair technician. Thereafter he worked in theCompany's gasoline engine shop and for some periods oftime in a mini service center Sometime between Januaryand early February 1978 he was an acting supervisor. Hereceived some limited formal training from the Companybut he signed up for several courses that he never com-pleted.He occasionally accompanied outside techniciansbut his skills in their type of work was limited and hisprimary function was to help move things. He received anumber of pay raises during the course of his employ-ment. On some occasions he received praise for his workand on others criticism but the Company does not con-tend that on an overall basis he was other than a satisfac-tory employee.In an affidavit he gave to the General Counsel, Per-kins averred that the only time he received any discipli-nary action was on August 3, 1978, when he was given awritten reprimand.While on the witness stand he testi-fied that he never received a deficiency memo prior tothat date. Both the affidavit and the testimony are palpa-bly untrue On March 26, 1975, he received a memo con-cerning his being tardy eight times in January and Febru-ary and warning him that such conduct could lead todismissal.About December 20, 1976, he received amemorandum of deficiency interview relating to an inci-dent in which he did not return to work after leaving forlunch and did not notify the Company. On December 11,1976, or 1977,25 he received a timecard violation forchecking in late or leaving early without writing on histimecard.On February 5, 1977, he received anothertimecard violation for the same offenseOn August 4, 1978, Perkins received a memorandumof deficiency interview for causing a disturbancethroughout the department and upsetting the morale ofthe employees as well as production. That incident re-25 The company records concerning this incident did not indicate theyear but Perkins testified that the incident occurred while he was at themini service center which would be 1976 or 1977 SEARS, ROEBUCK & COlates to Perkins' statement to employees that Braun hadtold him to leave his "nigger girlfriend" alone It is dis-cussed in detail in section B,7, above As found there, thedeficiency memo was not related to any protected activi-ty of Perkins.3.The evaluation of Perkins on August 31, 1978The complaint in Case 16-CA-8218 alleges that inAugust 1978 the Company issued an unfavorable workperformance evaluation to Perkins because of his unionactivity.The Company gives an annual employee review to itsemployees It uses a form which lists seven separate per-formance elements. A numerical rating system is usedwhich ranges from 1 for poor performance to 7 for out-standing performance, except for the category of adher-ence to company policies where the rating system goesfrom 1 through 4 (meets requirements of the job). In ad-dition,written comments are made on the form. Compa-ny records show employee reviews were given to Per-kins in August 1972, August 1973, May 1975, August1976,August 1977, and August 1978. A different num-bering system was used prior to 1976. Five rating itemswere listed which were production, work quality, per-sonal presentation, relations with others and dependabil-ity.The numbering system went from I for outstandingto 5 for poor In 1972 Perkins was rated 3 which wasaverage on all rating categories His supervisor made thecomment on the report that Perkins had done a verygood job and that the supervisor expected to give himmore responsibility as time went on. The report for 1973again listed Perkins as 3-average in all categories, thecomment by his supervisor was that Perkins had beentaking care of quick service at the stores in the summeras a gas engine technician and they had talked about pro-duction and other phases of service The 1975 review didnot list any numbers to rate Perkins and the supervisor'scomment was that Perkins was working quick service onmowers and had done a good job but needed improve-ment on paper work. The 1976 rating was on the newform. Perkins was given a 5 (partially exceeds require-ments of the job) on job knowledge, quality of work,public contact/service to others, working relations, andresponse to work demands. He was given a 6 (outstand-ing performance) on productivity and a 3 (partially meetsrequirements of job) on adherence to company policies.The comments on all of the elements other than adher-ence to company policies were laudatoryWith regard toadherence to company policies, the comment was madethat Perkins was lacking in that area but that after a littletalk he was about average again and improving. Theoverall comment by the supervisor on the evaluation wasthat the supervisor felt that Perkins had a lot of hiddenpotential and that he should take more training coursesand show more initiative in other matters In the 1977review Perkins dropped from a "6" to a "5" on produc-tivity and was given the same ratings he had received in1976 on all the other performance elements The com-ments on the performance elements were all favorable.The supervisor's overall comment was that Perkins had alot of good ideas but somehow lacked the initiative toput them in action.245For a substantial time in 1978 Perkins worked in aminiserviceunit andhe was reviewed by SupervisorLock. That was the second occasion on which Perkinshad been reviewed by Lock All the other reviews hadbeen given by different supervisors The first review byLock was in 1973 and as stated above Lock rated Per-kins average on all of the rating categories and comment-ed that he had spoken to Perkins about production andother phases of service. The 1978 rating was quite con-sistentwith Lock's opinion of Perkins as expressed in the1973 review.Lock rated Perkins with a 4 (meets requirements ofthe job),26 on job knowledge, quality of work, andpublic contact/service to othersWith regard to jobknowledge Lock commented that Perkins had the neces-sary knowledge to repair gasoline equipment but that heneeded training in other areas by way of cross-training.With regard to quality of work Lock commented thatPerkins could improve the quality by concentrating.With regard to public contact Lock noted that Perkinsneeded to apply himself to a greater degree.Lock rated Perkins with a 3 (partially meets require-ments of the job)27 on productivity and response towork demands. With regard to productivity Lock notedthat Perkins needed to improve to bring out the potentialthat he was capable of. With regard to response to workdemands Lock noted that Perkins had the capability tohandle the area but needed to apply himselfLock rated Perkins 2 (below requirement of the job)28on working relations and adherence to policies.Withregard to working relations Lock noted that Perkinsseemed to have problems and had to improve his atten-tion and concentration to bring him to potential. Withregard to adherence to company policies Lock notedthatPerkins needed to improve in various areas. Hementioned attendance, breaks, and tardiness.Perkins discussed the employee evaluation with Lockon August 31, 1978. Lock told Perkins that the evalua-tionwas made before his transfer from the mini servicedepartment in July 1978 and that if Perkins felt the eval-uation was not accurate he could discuss it with Braun.Perkins said that he felt that he was graded too low onproductivity and response to work demands. Lock sug-gested he talk to Braun. That afternoon Perkins com-plained to Braun about the evaluation Braun reviewedthe evaluation with him line by line, With regard to jobknowledge and quality of work Perkins had no com-plaintwith the rating. Perkins said that he was not satis-fiedwith the 3 rating for productivity and he pointed outthat supervisors gave him various jobs to do. Braun saidthat he thought Perkins had a point and he changed therating from 3 to 4. Perkins appeared satisfied with that.26 The explanation of this comment on the form is "consistently satis-factory, acceptable, adequate on all aspects of the element No particularproblems on the element, generally no cause for concern, though im-provement is desirable "27The explanation of 3 was generally satisfactory, but sometimesbelow, below job requirements on some,but not most, aspects of the ele-ment, some slight improvement is necessary to meet job requirements28 The explanation states generally less than satisfactory, below job re-quirements on most aspects of the element, considerable improvement isnecessary to meet job requirements 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerkinswas also satisfied on the rating for publiccontact/service to others. The next item discussed wasworking relations. They discussed the fact that Perkinscomplained in front of others about management's deci-sions and Braun said that if Perkins did not agree withmanagement decisions that he should complain to him(Braun) and not to disturb the whole group. They wenton to response to work demand and Perkins said in effectthat it was not fair. Braun changed the rating from 3 to4The last item discussed was adherence to companypoliciesBraun reminded Perkins of his attendance sheetsand his long breaks and Perkins agreed with the rating.These findings are based on the credited testimony ofBraun.Where the testimony of Perkins conflicts withthat of Braun I do not credit Perkins. Perkins testifiedthat in discussing adherence to company policy Braunsaid that it was pretty obvious that Perkins did not agreeto company policy, that he had been handbilling theplace, supporting outside interference and "stuff likethat." Later in his testimony Perkins testified that Braunalso spoke about Perkins' handbilling, having people signunioncards and testifying at the representation hearingas examples of Perkins not showing loyalty to the Com-pany. Yet further in his testimony he added that Braunsaid that Perkins and the three men on the telegram werenot adhering with company policy because they ex-pressed support for an outside party This interview oc-curred 2-1/2 months after the original charge in Case16-CA-7941 was filed. Braun knew that Perkins was akey union supporter because Perkins had been named inGaskill's telegram.He also must have known that Per-kins would likely be a key witness against the CompanyI find Perkins' testimony to be totally incredible. I creditBraun'sversion of the conversation.The review form contains a space for employee com-ments.In that space Perkins wrote and signed the fol-lowing comment: "When first briefed on these ratings, Idid not agree with some of them but was given a fair op-portunity to discuss these and I feel that these are fair."Perkins was an employee with a somewhat mixed em-ployment record. In 1973, prior to anyunionactivity, hissupervisor gave him what can only be described as a me-diocrerating.He was next rated by the same supervisorin 1978 when he worked for a long period under that su-pervisor.Again the supervisor gavehim amediocrerating. Perkins complained to ManagerBraunabout therating and Braun raisedthe ratings in two major catego-ries.Braun appeared to be giving Perkins the benefit ofany doubt rather than attempting to punish him for hisknown union activity. At that time Perkins expressed sat-isfactionwith the final rating. Considering all of the fac-tors set forth above I find that the General Counsel hasnot established by a preponderance of the credible evi-dence that the Company gave Perkins a poor rating be-cause of his union activities and I recommend that thatallegation of the complaint be dismissed.4.The layoff of Perkinsa.FactsPerkins was laid off on December 5, 1978. On March19, 1979, he was recalled to the same job with the samerate of pay and benefits. The complaint in Case 16-CA-8218 alleges that Perkins was laid off because of hisunion activity and because he gave testimony under theAct.29 The Company contends that a series of layoffswere required by business considerations and that Per-kins was selected because he had the lowest seniority inthe gasoline engine shop. There is no contention thatPerkins' work record or the evaluations of his work hadanything to do with the layoff.The Central Service Center is in the business of repair-ing appliances which have been sold by the companystores.During 1977 the stores had engaged in a very ex-tensive promotional program that resulted in a large salesvolume with an extremely poor profit picture. Thesystem was changed in early 1978 but it took a numberof months to implement the change and by July 1978 theCompany was experiencing serious sales decreases. Asearly as February 1978 Company Group Operating Man-agerWilliam Martin met with Braun and discussed theneed to cut expenses and save payroll costs. By July1978 sales were down almost 9 percent relative to thesame month the previous year at the three stores whoseproducts the Central Service Center worked on. InAugust the sales decrease was 11 percent, in September14 percent, October 18 percent, November 22 percent,December 21-1/2 percent, and January 1979 17.28 per-cent in those storesInmid-October 1978 Martin received a poor profitreport concerning the service department for the priormonth. He met withBraunon October 18 and reviewedthe previous month's performance and expenses. He toldBraun that Braun was going to have to cut expenses im-mediately and thataminimumof $10,000 to $12,000 amonth was going to have to be cut from his CentralService payroll so that they could continue the operationwithout going too much into the red At the same timethat he was askingBraunto reduce payroll, payroll wasbeing reduced in theretailstores.A reduction in forcewas put into effect throughout the Company's entire op-eration. The procedure was discussed with Braun begin-ning about February 1978 and at least twice a weekduring March, April, and May 1978 30By late July 1978Braun beganto take action to cutcosts.At that time therewas amint service unit locatedat the Sequoia store where Perkins was repairing lawn-mowers on a full-time basis. Braun decided that the samejob could be done with a part-time person and hebrought Perkins back to the Central Service Center. Anelectronic repairman who worked at theminiserviceunit retired and that repairman was not replaced. By thefirst part of October Braun knew that he had to take fur-ther action to reduce expenses and the heaviest expensetheCompany had was payroll. He adjusted his workstaff and reassigned a number of employees who had29 Perkins was present in the courtroom and was ready to give testi-mony at the hearing on November 30 and December 1, 1978 He did notactually take the stand on those days He did testify at the representationcase hearing in Case 16-RC-7707 on April 25, 197810Reductions in force were not common at the Central ServiceCenterHowever, there was a substantial reduction in force at the Cen-tralService Center in 1977 before Braun became manager At that time14 employees were laid off from the Central Service Center SEARS, ROEBUCK & CO.multiple skillsTwo service technicians were placed inthe installation department. Two other employees whohad been in the drapery installation department were re-assigned to that department. By the latter part of 1978the decline in the retail store sales was seriously affectingthe service business, as the major portion of the serviceincome came from the maintenance of service agree-ments. In mid-October when Martin instructed him tocut payroll costs, Braun looked over his entire operationto see where the cut would least hurt the business for thewinter and spring months He cut back one clerical inthemaintenance agreementofficeOne employee waslaid off from the dispatching area An employee was cutback who worked on heating or furnaces and one em-ployee from the outside electronics operation. One air-conditioning employee was laid off. One of the two tech-nicians in the small appliance repair shop was laid off.He reviewed the gasoline engine shop and decided thatthey could do without two full-time individuals as theywere going into the light season for that type of repair.With all of the cutbacks he reviewed the service dates ofthe employees and the job duties of each individual. Heconsidered seniority and whether an employee had skillsthat could be shifted to a different department. The lay-offswere on a continuing basis. Six employees were laidoff on October 31, 1978. One was laid off November 6,one on November 14, and the last on December 5, 1978.Perkins was the one that was laidoff onDecember 5.About November 20, 1978, Martin told Braun to seewho else he could do without for the winter. Braunlooked over his total operation and decided that theystillhad too many full-time individuals in the gasolineengine shop. Two employees had already been laid offfrom the gasoline engine shop.Perkins had no skills thatwere needed in any other department at that time and hewas the least senior employee remaining in the gasolineengine shop. Perkins had more than 5 years' seniorityand in accordance with company policy Braun had toobtain clearance from headquarters to lay off any em-ployee with that much seniority.Braun sought and ob-tained that clearance and Perkins was laid off on Decem-ber 5, 1978.31Perkins was on layoff status from December 5, 1978,toMarch 19, 1979. During that time the Company didnot hire any full-time employees in the gasoline engineshop even though some employees from different depart-ments were occasionally assigned there on a short-termbasis.Three employees(Hart,Hague, and Hopkins) all ofwhom had less seniority than Perkins were reassignedinto the gasoline engine shop on February 26, 1979,which was about 3 weeks before Perkinswas recalled onMarch 19, 1979. Employees Hart, Hague, and Hopkinswere moved into the gasoline engine shop on a part-timebasis in July 1978. All had less seniority than Perkins buttheywere all part-time employees. None of them workedin that shop between October 14, 1978, and February 26,1979, when they were transferred back into the shop.sThere was work to be done in the gasoline engine shop at the timePerkins was laid off and there is no contention that the layoff was causedby a lack of work at such The Company's contention is that a furtherlayoff in that shop was deemed to be most appropriate in view of theCompany's overall operation247Braun credibly testified that the situation changedabout the last week in February with regard to the lawn-mower business because there was a break in the weatherand a number of lawnmowers started coming in from dif-ferent storesHe also credibly averred that he calledpart-timers towork and then offered Perkins his jobbackPerkins was not given any advance notice of his layoffbut that was standard operating procedure for the Com-pany.None of the laid-off employees received advancenotice.At the time of his layoff Perkins was told byBraunthat the layoff was caused by a reduction in forceb.ConclusionsAs is more fully set forth in section D,1, above, Per-kinswas a key union supporter. The Company knew ofPerkins' union sympathies as early as March 20, 1978. OnDecember 5, 1978, some 8-1/2 months after the Compa-ny obtained knowledge of Perkins'union sympathies,Perkins was laid off.He remained on layoff status forabout 3-1/2 months and he was then recalled.The Company did not want its employees to be orga-nized and it engaged in a campaign to dissuade themfromjoining theUnion. However, the Company had aright to express its views and arguments concerningunionization and under Section 8(c) of the Act such ex-pressions cannot constitute or be evidence of an unfairlabor practice if they contain no threat of reprisal orforce or promise of benefit. The many efforts of theGeneral Counsel to prove that the company expressionsdid contain threats of reprisal or force or promise of ben-efit have fallen short of the mark as is set forth in detailabove. The General Counsel has not established that theCompany harbored the type of union animus that wouldmake it reasonable to believe that it was motivated to getrid ofunionadherents.Moreover, the General Counsel'scase must be considered in the light of the Company'sdefenseThe Company has established by credible evi-dence that economic circumstances required it to engagein a substantial reduction in force, that Perkins was oneof a number of employees caught up in that reduction offorce, that Perkins was the least senior employee in hisdepartment;that during that time of retrenchment Per-kins' skillswere not needed in any other department;and, in sum, that thelayoffof Perkins was related to or-dinary business considerations rather than to his unionactivity or his giving of testimony. I find that Perkins'layoff was not causally connected to his union activity orto the fact that he gave testimony under the Act and Irecommend that those allegations of the complaint bedismissed.E TheDemotionof Shirley Seger1.BackgroundThe complaint in Case 16-CA-8382 alleges that Shir-ley Seger was demoted and reduced in pay because ofher union activity and that she was coercively interro-gated by Supervisor McPherson The Company deniesthat the interrogation took place.It contends that Segerhad a long history of abusing air time in her capacity as 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDradiodispatcher and that the straw that broke thecamel's back and caused the demotion was her use of anunauthorized code on the radioSeger was employed by the Company on August 16,1977, as a parts clerk. She remained in the parts depart-ment until October 16, 1978, when she was transferred tothe radio dispatch office where she was assigned theduty of talking to customers on the telephone and fillingin for the head dispatcher on the radio communicationwith outside technicians Seger was regularly on theradio one full day each week and about 1-1/2 hours eachday. Seger was given regular raises both while she wasin the parts department and while she worked in theradio dispatch office. However, she had some difficultieswith both jobs. On August 29, 1978, while she wasworking in the parts department she was given a memo-randum of deficiency interview for disrupting the workof others. She was told in the memorandum that she wasnot to assume the duties of a supervisor or take correc-tive action against fellow employees and that she had torealize that the only job assignment she had was to beconcerned about her own assignment. She also was toldthat improvement would have to be made or she wouldno longer remain a company employee. Later her workimproved and she was taken off the deficiency memoInOctober 1978 Assistant Service Manager Jensonspoke to Seger about a job as a caller on the newly es-tablished radio operation. He considered her for the jobbecause she did a good mechanical job in the parts de-partment even though she had problems with her fellowemployees.When Jenson offered her the job he told herthat if she took it she would have to behave herself andthat if she had problems with other employees she wouldhave to come to supervisors about them.After Seger assumed her new duties in the radio dis-patch office she received both praise and criticism fromsupervisorsShe received a number of pay raises. Shewas told that she had a very good speaking voice for theradio.However, she continually laughed and joked onthe radio and she was constantly criticized by her super-visors about her misuse of air time. Braun spoke to herabout such matters about 20 times and other supervisorsalso criticized her about such matters. Company OfficeManager Terry Brennen credibly testified that on 10 or15 separate occasions he had conversations with Segerbetween November 1978 and March 1, 1979, in which hecomplained about her excessive language on the radio,unprofessional transmission of jokes, failure to give sup-port to the head dispatcher, failure to clock order cardsproperly, failure to properlymaintainlogs of break andlunch hours, and the general disorderly atmosphere inthe dispatch office. He further credibly averred that hetoldManagerBraunthat he had counseled Seger aboutsuch matters. Some of those criticisms were put in writ-ing and placed in her personnel fileOn February 12 Braun placed this note in Seger's per-sonnel file-Talked with Shirley about professionalism on theradio and following outlined procedure. Too muchair time and it so had become part of the probleminstead of controlling the problem Laughing on theradio-joking on radio and background noise.During the week of February 19, 1979,Braun's assist-ant Jenson placed this memoin Seger'spersonnel file:I've have [sic] talked to Shirley numerous times forher conduct on the radio, i.e., excessive laughing,usingunauthorized verbalizing, not keeping theradio time free, letting the tecks have too muchleeway on the radio, not keeping the tecks busyShirley has been talked to her about tardiness andabsenteeism She has also been talked to about thecleanlinessof her area, also the organization of thedispatch function.On February 23 Braun placed this note in Seger's per-sonnel file.Talked with Shirley about what was said to a cus-tomer about a tech being in trouble. This was notprofessional in anyway and was none of the custom-er's business. I again reiterated to Shirley to do herjob as instructed-nothing more & nothing less.All these incidents took place before Seger signed theunion card.2.Seger's unionactivity, company knowledge, andthe alleged interrogationOn March 20, 1978, Seger was approached by an em-ployeeto signa union authorization card. She refused tosignitand she made a point of telling various supervisorsthat she was against the Union. Later she changed hermindabout the Union and on February 25, 1979, shesigned a union authorization cardOn the evening of February 28, 1979, technicianJohnny Frost told Supervisor McPherson that Seger hadjoined the Union and that Segerwas usinga secret code"Sylvester" on the radio to tell technicians that theywere to call her on the telephone About 7:45 a.m. thefollowing day,March 1, 1979, McPherson went toBraun'soffice and informed him of what the technicianhad saidMcPherson left Braun's office about 8:05 a.m.and at that timeBraun's assistantJenson came into theoffice.Brauntold Jenson to check into the matter of theuse of an unauthorized code and he asked Jenson to haveSeger come to his office. Jenson left about8:15 a.m. anda fewmomentslater Seger came intoBraun'soffice.Asis set forthin moredetail below they discussed the use ofthe unauthorized codeThe above findings are based on the credited testimo-ny ofBraun,Jenson, and McPherson. Seger testified thatthe conversation with Braun occurred in the afternoon ofMarch 1 after she told Supervisors Bradbury andMcPherson that she had signed a union card. About 10a.m. on March 1, 1979, Seger went into Supervisor Brad-bury's office and told him that she wanted him to knowthat she had signed a union card because it might causetrouble. Bradbury told her to follow her own beliefs andthat he was not permitted to discuss it with her. Segertestified that between noon and 2 p.m. on that day she SEARS, ROEBUCK & COwent into Supervisor McPherson's office and told himthat she had signed a union card and that she had decid-ed to give full support to the Union. She averred thatMcPherson asked her why she signeda unioncard andalso asked her what she thought the Union could do forher 32 According to her testimony she replied that shefelttheCompany was discriminating against certainpeople who supported the Union and that she could notstand behind that. McPherson, in his testimony, acknowl-edged that Seger came into his office and told him thatshewanted to say that she had joined the Union Heaverred that he responded that whatever she had to dowas her business and it was none of his business. He spe-cifically denied asking her why she thought she needed aunion or asking her what a union could do for her. I donot believe that Seger was a reliable witness and I creditMcPherson I believe that she reversed the order of themeetings in order to make her case more plausible andthat her testimony in that regard shed substantial doubton her veracity in general She knew that the Companyhad been charged with violations of the Act and sheclaimed to have believed that the Company was discrimi-nating against employees because of union activity How-ever, she asserts that she volunteered to two supervisorsthe fact that she was a union adherent. Her testimonywould indicate that she told the two supervisors abouther union activity and shortly thereafterBrauncalled herinto his office and talked about the unauthorized code. Ibelievewhat actually happened was that Braun calledher in and told her about the code, that she was afraidthat she would lose her job because of that, and that shethen went out and told supervisors about her union ac-tivity in order to create the impression that the knowl-edge of her union activity was the reason that Brauncalled her into the office. In fact there was no need forSeger to falsify her testimony in order to establish thatBraun knew about her union activity before he calledher into the office on March 1, 1979. Braun acknowl-edged on the stand that he was informed of her unionactivity before 8 am on March 1, and that was beforehe called her into the office In view of that admissionBraun would have no reason to falsify the chronology.However, Seger could not have known that at the timeshe testified, and I believe she falsified the chronology tomake sure that company knowledge was established Inview of that false testimony I do not think that Segerwas a reliable witness and I credit McPherson's versionof his conversation with Seger. I therefore recommendthat the allegation of the complaint relating to the inter-rogation of Seger be dismissed.3.The radio dispatch systemBefore November 1978 the Company dispatched itsoutside service technicians by use of the telephone Thefirst service order that a technician was to make wasgiven to him the night before After making his first callthe technician would telephone into the dispatch office32 It is noted that Seger referred to the March 1, 1979 conversation inan affidavit she gave to the GeneralCounselbut there is no mention inthat affidavit of McPherson's asking her why she signed a card or whatthe Union could do for her249for furtherassignments.The first or second week of No-vember 1978 the Company instituted a radio dispatchsystem Ordinarily the Federal Communications Commis-sion only grants one system for such radio dispatch TheCompany anticipated a high level of use of the radio dis-patch and therefore applied to the FCC for two separatesystems.In order to justify the use of the second systemthe Company had to prove to the FCC through usagetime studies that one system would be over utilized andthat a second system was needed. The Company's appli-cationwas granted and two separate systems were au-thorized and put into operation The FCC monitors theuse of the systems and if it were ascertained that theCompanywas using air timeneedlessly or for nonbusi-nessmatters the conclusion could be reached that thesecond system was not needed.The Company has a list of codes that are to be usedby the dispatchers to save airtime For example, when atechnician calls in to the dispatch office on the radio andsays "ten-thirty" the dispatcher knows that the techni-cian is askingfor his next work call and gives him thenecessary information. All of the people involved havebeen instructed in the use of the codes and a list of thecodes that are to be used are stapled above the dispatchmicrophone. The dispatchers and the technicians wereall instructed that no telephone communications were tobe had with the technicians unless the technicians had totalk to their supervisors. The telephone is used to callcustomers before the technician goes to the customer'shome and if the telephone were used by the techniciansitwould limit the capacity of the Company to call outon the telephone to the customers. The radio is used incommunications between the dispatchers and the techni-cians.When employees were being trained in the use ofthe radio they were instructed that the authorized codeswere to be used and that nothing was to be added or de-leted.The use of unknown terms simply confusedpeople.Company supervisors closely monitored the use of theradio. Braun kept a radio in both his office and his car,and the office radio was generally left onBraun oftencut into the radio himself and told dispatchers or techni-ciansto watch their airtime.Part of Supervisor McPher-son's jobwas tomonitor the conversations between thedispatchers and the technicians and it was his responsibil-ity to see to it that there was no misuse of air time4.Seger's use of an unauthorized code and herdemotionSometimeafter Seger began to work in the dispatchoffice she had a conversation withoutside electronicstechnicianClancyGadd. She asked Gadd how theycould work out a system whereby a technician wouldknow to call dispatch without drawing undue attentionfrom management Gadd suggested that theyuse an un-common namelike "Sylvester J. Pussycat" on the radioto let a technician know that he was to call dispatch onthe telephone without causing undue concern by anyonewho might be listening on the radio Gadd testified thatthe code was devised not really to deceive buttomain-taina low profile and not draw undue attention from 250DECISIONSOF NATIONAL LABOR RELATIONS BOARDmanagement because managementhad the ability tomonitorthe radio.Seger told somebut not all of the technicians thatwhen she used theworn "Sylvester" or "customer Syl-vester"on the radio the technicianwas to call her on aland line(telephone).Neither Gadd nor Seger said any-thing aboutthe code tomanagement,as thepurpose ofthe code was to allowcommunicationsbetween Segerand certaintechnicianswithout the knowledge of theCompany.33Managementfirst learned of the use of code "Sylves-ter" on the evening of February 28, 1979, when techni-cian Johnny Frost told Supervisor McPherson about it.McPherson informedManager Braunabout the codeearly the following morning andBrauntook immediateaction.34Within the hour he called Seger into his officeand she admitted that she had used a secret code Hetold her that she had been talked to on numerous occa-sions aboutfollowing instructions, that she had built herown system contrary to management, and that he wouldget back to her about the situation 35 The following day,March 2, 1979, between 9 and 9.30 a inBraun againcalled Segerto his officeHe told her that she had elect-ed not to follow management instructions and proce-dures, and that she had previously had difficulties con-cerning following instructions.He told her that therewas anopening in the call-taking section and that shecould either take that or resign. She told him that shewould take the call-taking job He informed her that shewas no longer on the radio and he warned her that shewas going to have to follow instructions as a call-takerand not invent her own system He read her a deficiencyreport, which stated:MEMORANDUM OF DEFICIENCYINTERVIEWNAMEShirley Seger- ACTIVITYDispatcherThe following matters which require correctionhave been fully discussed with the above employee:Re: MisconductShirley has been talked with on numerous occasionsconcerningher conducton the radio as well as nu-merous reminders of following outlined procedures,set forthby Territoryand local management.33 Seger testified that she used the code "customer Sylvester" to cutdown air time and to keep the technicians from getting into little argu-ments on the radio Gadd, in substance, testified that the code was usedto circumvent management's monitoring of the radio I credit Gadd and Ido not credit Seger34The General Counsel sought to establish that Braun knew aboutcode "Sylvester" at an earlier date As is set forth in more detail in sec.B, 2, above, Hanshue testified that well before the demotion of Seger heheard Braunrefer to Clancy Gadd as "Mr Sylvester" Both Braun andGadd, in their testimony, denied that assertion For the reasons set forthabove I credit Braun and Gadd and do not credit Hanshue Seger testi-fied that she told Supervisor Hines about the code Hines testified that hedid notknow about the use of the code before March 1, 1979 I creditHines and I do not credit Seger35 These findings are based on the testimony of BraunWhere the tes-timony of Seger is inconsistent with Braun's testimony regarding thisconversation and the one on March 2,1credit BraunShirleyhas elected to allow or perpetratedamong some Technicians secret codes for callingher by phone in the dispatch or whatever and hasadmitted such.Shirley has not been instructed to do such, didnot acquire permission from anyone about this. Shenot only violated local procedures by using unac-cepted codes or procedures, but, also those proce-dures that Sears told the FCC we would use. It ispossible that our license could be revoked for non-compliance Shirley is being taken out of the dis-patch office effective today She is being offered aposition as Service Clerical as a call taker if sheelects.Shirley must understand the job entails the sameoutline . . . that procedures outlined to her must befollowed and must be in compliance with localpolicy and company policy. Decisions outside ofher job are to be left to management. Any deviationfrom the above or other policies will mean termina-tion with Sears.This memorandum will be reviewed in thirty days.The memorandum was signed by Seger and BraunMarch 2, 1979, was a Friday. Effective the followingMonday, March 5, 1979, Seger was demoted from a dis-patcher with a wage rate of $4 25 an hour to a serviceclericalwith a wage rate of $3 50 an hour.5.ConclusionsWhen the active phase of the union campaignbegan inMarch 1978 Segar was vocally antiunion. She laterchanged her mind and, on February 25, 1979, she signeda union authorization card.Braunlearned of Seger'sunionactivity early in the morning of March 1, 1979,and on the same morning he called her into his officeand criticized her for using an unauthorized code in thecourse of her radio dispatch work The following day hedemoted her and reduced her salary Though the Gener-alCounsel has failed to establish that the Company en-gaged in the alleged violations of Section 8(a)(1) of theAct as described in sections B and E,2, above, the Com-pany admittedly campaignedagainstthe Union and didnotwant the employees to be represented by a unionThe timing of the demotion with relation to the Compa-ny's obtaining knowledge of Seger's union activity givesriseto a strong suspicion that there was a causal connec-tion between that knowledge and the demotion. Howev-er, the Company's defense must also be considered.Seger had a long history of difficulties with regard tofollowing company instructions. She was often criticizedin that regard and specifically for improperlyusing airtime.Other employees also misused air time but none ofthe other employees did anything comparable to Seger'suse ofan unauthorized code to intentionally circumventthe ability of management to monitor the use of theradio.Seger wasnot demoteduntilmanagement learnedof thatmisuse andthe demotion followed immediatelyafter the Company learned of it. Though the Companydid consider Seger's entire employment history beforethe demotion, the precipitating event was the use of the SEARS, ROEBUCK & COsecret code. As none of the other employees engaged inthat type of conduct there is no basis for claiming dispar-ate treatment against Seger The Company had set up asystem whereby it could control and monitor the use ofthe radio and Seger's actions with regard to the secretcode undermined that system The Company's reactionwas quite measured with regard to Seger's offense. It didnot discharge Seger as it might have done if it wanted toget rid of a union adherent It took her off the radio andplaced her in another job where she could not under-mine the radio system. I credit Braun's assertion thatSeger was demoted for work-related reasonsIfind that the General Counsel has not established bya preponderance of the credible evidence that Seger wasdemoted and had her salary reduced because of herunion activity and I therefore recommend that that alle-gation of the complaint be dismissedF. The Discharge of Ward1.BackgroundThe complaint in Cases 16-CA-8472 and 16-CA-8551alleges that Curtis Larry Ward was discharged on May22, 1979, because of his union activities and because hegave testimony under the Act.Ward was hired by the Company as a service techni-cian in February 1971 He remained in that position untilhis discharge on March 22, 1979, for allegedly falsifyingcompany records. During histermof service with theCompany he received a number of pay increases. He alsoreceived a number of certificates of praise from theCompany when the Company received laudatory lettersfrom customers about him The last such award he re-ceived was in 1976. On a number of occasions Ward gotinto substantial difficulties with the Company because ofproblems relating to his paperwork and his apparent dis-appearanceswhen he was supposed to be working.Those matters are discussed in detail below.Ward was one of the early union adherents. He was amember of the organizing committee and he solicitedunion authorization cards as well as distributed handbillsfor the Union The Company first became aware ofWard's union activity on March 18, 1978, when employ-ee Robinson informed supervisors that Ward had beenout getting authorization cards signed.Ward was one ofthe four employees named as union adherents in UnionRepresentativeGaskill'sMarch 20, 1978 telegram toBraun.Ward testified on behalf of the Union in the rep-resentation case and in the instant unfair labor practicecaseOn May 22, 1979, 1 year and 2 months after theCompany learned that Ward was a union activist, Wardwas discharged.2The incidents preceding the dischargeWard had had problems relating to following his routewell before Braun became manager in June 1977. Amemorandum of deficiency interview dated March 19,1974, spoke of Ward's numbering his route sheets andfollowing the route strictly, as well as Ward's followingthrough on promises made to customers. 'That memostated that it had been explained to Ward that his currentperformance was totally inadequate and that immediate251improvement was necessary if he was to continue work-ing for the Company. A memorandum of deficiencyinterview in the fall of 1975 referred to problems relatingto numbering his route sheets and making the calls in ac-cordance with the route sheet. The memo stated that theCompany would not tolerate a casual attitude withregard to the deficiencies and that Ward was to under-stand that improvement was necessary if he was to con-tinue working for the CompanyIn early January 1979 the Company's dispatcher cametoManager Braun and told him that they could not findWard and could not contact him on his route. On Janu-ary 15, 1979, Braun learned that Ward had disappearedfor 1-1/2 or 2 hours when he was supposed to have beenworking. His route sheet indicated that he was supposedto be at a certain place and he could not be locatedthere.Ward was 2 hours late in returning to the CentralService Center and Braun questioned him about it whenhe returnedWard at first said that he had stopped forgas and then said that he had stopped to help someoneout Braun told him the proper procedures had not beenfollowed and that it should not happen again. In earlyFebruary Ward disregarded company policy by failing toturn in some orders from his route sheet. Braun spoke tohim about it Later a complaint was made that Ward hadgone into a customer's house with a technician fromMontgomery Ward 36 These and other items led to amemorandum of deficiency interview against Ward datedMarch 1, 1979. On that day Braun read the memoran-dum of deficiency to Ward in its entirety and Ward ad-mitted that he had done improper paperwork and saidthat he would try to correct it. In that interview Braunmentioned that he had spoken to Ward several timesbefore about paperwork. The memorandum read:MEMORANDUM OF DEFICIENCYINTERVIEWNAME Larry Ward- ACTIVITYService Tech-nicianThe following matters which require correctionhave been fully discussed with the above employee:Re: Falsification of RouteSheet- Time Cardand ServiceOrder,Misconductof Service Tech-nician on DutyUpon confronting Larry with attached complaint.Larry admitted that he had a Ward's Technician inour customers home with himLarry also admits that his route sheets, serviceorders and time card were not accurate as to thetimes stated. Larry did go to the dentist on hislunch hour and said he was there an "hour or so."He also said he did not put "personal" on his timecardwhich would result in Sears paying him forpersonal time86 These findings are based on the credited testimony of BraunWhereWard's testimony differs from that of Braun concerning the various disci-plinary interviews I credit Braun and do not credit Ward 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso on Larry's call to customer Kitchen of 2/20.Larry called disptach at 10 50 from customershome. Dispatch called customers house at 10.53 andcustomer said he left twenty minutes prior. Larrycould not be reached on the radio at 10:45 Heshowed a time of 11.35 to 12:45 on the order.His customer order for Mayse shows no entry time- dispatch clocked it at 10:26.Mr.Ward has signed an agreement with Sears on8/18/78 that covers accuracy of recording timesand paperwork.Mr. Ward was given a prior warning on 1/5/79 forloss of time. Accuracy of paperwork was coveredwith him thenInNovember of 78, Mr Ward was warned of notfollowing the procedures outlined to him.Mr. Ward has other history of improper procedureof paperwork and dispatching procedure and isfully aware of procedure handling.The company is making one final attempt to helpMr. Ward perform the total job required, if there isany further violation of this type occurrence, i.e.,his failure to follow proper Route Sheets, ServiceOrders, and time card procedures, Mr. Ward willimmediately be released from employment withSears, Roebuck and Company.Also, to include any further occurrences of miscon-duct on Larry's part while in a customers home.A copy of Larry's Serviceman's Agreement withSears is attached for his review, to refresh hismemory of his responsibilities as a Sears Technician.This memorandum will be reviewed in thirty (30)days.Ward signed the memorandum of deficiency interview.Ward was scheduled to be reinterviewed on April 2,1979. Shortly before that date Braun asked Ward's super-visorMcPherson whether Ward had corrected his prob-lems and whether they should take him off the deficien-cy memo. McPherson said that he would check into itand get back to Braun. Because of that the reinterviewwas delayed On April 12, 1979, McPherson reportedback to Braun and told him that Ward had engaged inserious errors in paperwork and that they still had prob-lemswith him.37 After examining all the paperwork37The Company has a detailed procedure with regard to recordkeep-mg The technician makes entries on a route sheet, a timecard, and serv-ice orders The technician enters information about all the dispatches aswell as starting time, lunchtime, breaktime, and quitting time on thoserecords In addition, a hard copy of the service order is kept in the dis-patch office and is used for dispatching The dispatcher enters the dis-patch information and the information being radioed-in by the technicianon the hard copy of the dispatch orders The times are also entered Atthe end of every day, the hard copy of the service orders are sent to thecashier where they are matched up with the paperwork coming in fromthe technicianThe dispatcher's entries should correspond with the infor-mation the technician writes on his paperwork and by a comparison ofthose reports some insight can be obtained into whether the technician'spaperwork is erroneous or whether the dispatcher made mistakesMcPherson gave Braun a written list of discrepanciesconcerningWard's work. It contained discrepancies re-lating to 15 separate days between March 1 and March31, 1979. Braun reviewed the list and decided that someof the items were merely nitpicking He crossed out anumber of the items. He concluded, however, that someof the matters were serious and that they would extendWard's review for another 30 days to see if they werecorrected by then. On the same day Braun told Wardthat they had come up with additional problems thatneeded correcting and he reviewed with Ward each ofthe items on McPherson's list that had not been crossedout.He also showed Ward the actual paperwork onwhich thelistwasbased.Ward admitted that he mademistakes and that he had to correct them. Braun thentoldWard that they would extend the review for an-other 30 days. Braun made a note on the deficiencymemowhich said that Ward had improved but still hadto take more time and be more accurate. The note statedthat thetimerecording had to be improved and therewould be a reviewagain in30 days.About May 17, 1979, McPherson reported back toBraunand gave him a four-page list of errors in Ward'spaperwork.Multiple errors were noted for each of 20separate days between April 16 and May 12, 1979. Manyof those items related totimesthatWard should havebeen but was not working. McPherson told Braun thatWard was disappearing on them, was not doing the workhe should have been doing, and was screwing the Com-pany. Braun told McPherson that he would handle itfrom there.On the same day, Braun told Company Security Man-ager Charles Hinderliter that Ward might not be record-ing his paperwork properly He said that he wanted Hin-derliter to put a radio in his car, to listen to all the radiocommunications to and from Ward, to go to the placeswhere Ward was supposed to be, to observe when Wardarrived at and left the homes of customers, and to recordall that information.38On Friday, May 18, 1979, Hinderliter followed his in-structions and at the end of the day he told Braun thathe would have a report ready on the following Monday,May 21Hinderliter submitted his report on May 21. Braunthenmadelistswhich compared the information fromHinderliter's report with the information from the dis-patch office and the information Ward submitted in hispaperwork. He collated those reports to show the arriv-al,departure, and travel times as shown by Ward, thedispatchoffice,andHinderliter.That compilationshowed major discrepancies between the times Ward ar-rived at customers, left customers, and called dispatch asse This was the first time that Braun had had an employee followed attheCentral Service CenterHe had, however, done similar things atother locations where he worked including Springfield, Missouri, FortSmith, Arkansas, and Tulsa, Oklahoma There were no union campaignsgoing on at those other places Hinderliter had engaged previously insimilar surveillance of employees in other aspects of the company's busi-nessAbout a month before the Ward incident, he had, at the request ofone of the managers, engaged in a surveillance to verify how long it tookcertain truckdrivers to make their run In the course of his work he en-gaged in some sort of surveillance about once a month SEARS, ROEBUCK & COobserved by Hinderliter and those times on records keptby Ward. Braun's analysis showed him that the total ofWard's worktime, travel time, breaktime, and lunchtimefor that day was about 3-3/4 hours Over 4 hours wereunaccounted for even though Ward was paid for theentire dayShortly after making his evaluation, Braun called theCompany's manager of employee relations Kristovich atthe Dallas headquarters He called Kristovich for advicebecause he knew that any actionagainstWard, who wasa known union activist, would likely lead to litigation.BrauntoldKristovich thatWard was flagrantly stealingtime from the Company and he described the evidencehe had of that. Kristovich said that he would think itover and call back Later that afternoon, KristovichcalledBraunand suggested that to avert the possibilitythat there could be some error that two people witnesswhat was happening. Braun then contacted HinderliterandWard's supervisor,McPherson, and told them thaton the following day they were to repeat what Hinder-liter did on May 18.On May 22, 1979, McPherson and Hinderliter carriedout the instructions that had been given to them byBraununtilabout 2.30 p.m when McPherson calledBraun and said that Ward had not arrived at a particularcallHe told Braun that Ward had been making errorsthatmorning Braun told McPherson to come back tothe Central Service Center. When McPherson arrived hegave Braun a report that had been written while theevents were occurring.Braun then called Kristovich and told him that Wardwas stealing time and that as far as he was concernedWard was no longer working for him. He contacted thegroup personnel office and told them what he was plan-ning to do He had the personnel department make outthe paperwork for the release of Ward.About 4.10 p.m when Ward returned to the CentralService Center, Braun called him into his officeWard'sroute sheet and timecard were brought in. SupervisorMcPherson was present. Braun reminded Ward that hewas still on probation for falsification of routes in Marchand he asked Ward about each of the calls that Wardhad made that day For each item the timecards androute sheets were compared against the activities thatMcPherson had actually observed that morning39 It wasapparent that there were serious discrepancies 40 Therewas also a prolonged discussion concerningWard'swhereabouts on May 18 After showing Ward all thedocuments and all the falsified recordsBraunasked himwhat Ward would do if he were a manager and Wardreplied that he would fire him Braun then told WardthatWard was released from the Company for falsifyingcompany records after prior warnings. Ward replied by39During the course of this discussion Ward said that he was notgoing to stand for the harassment and he asked to have a witness or arepresentative of the Union presentThat matter is discussed in moredetail below40Ward testified that on occasions there were transmission problemsand that radios in certain areas could not receive calls from dispatchHowever, that could not have been a problem on May 18 or 22 becauseHinderliter or McPherson were at the same locations as Ward and theyheard all the radio communications253calling Braun a "son-of-a-bitch " Braun asked Ward whyhe had falsified the company records and Ward repliedthat Sears owed it to him Braun asked him what hemeant by that and he replied that he did the work thatother technicians were not capable of doing and that hewas getting the same as the others for doing twice asmuch workThe General Counsel contends that the Company tooka lenientpolicy toward employees falsifying records andstealing timeThat contention has not been establishedNone of the incidents pointed to by the General Counselare comparable in degree to the type of conduct thatWard engagedin 41The only comparable situation wasone relating to Eugene Robinson. The Company be-lieved that Robinson had falsified his timecards and routesheets and he could not be found by dispatchers wherehe was supposed to be. Robinson was the individual whocirculated an antiunion petition as is described in sectionB, 8, above and the Company knew that he was hostiletoward the Union. Robinson, a known antiunion employ-ee,was discharged for the same type of conduct thatWard had engaged in 423.ConclusionsWard was one of the early union adherents He wasnamed as one of the union adherents in Union Represent-ative Gaskill's March 20, 1978 telegram to Braun As de-scribed above, his union activity was extensive and wasvisible to the Company. He was discharged 1 year and 2months after the Co.npany learned of his union sympa-thiesAs is set forth in detail above, the General Counselhas not established that the Company has engaged in thetype of unlawful conduct that would warrant an infer-ence that it was motivated to discharge employees be-cause of their union activity. The General Counsel hasnot established that the Company treated Wardin a dis-parate manner43 with relation to similarly situated em-ployees who had not engaged in protected activity. TheCompany has established that it had verygoodreasonfor believing that Ward had engaged in substantial falsifi-cation of records to cover up his repeated disappearancefrom jobs when he was supposed to be working TheCompany has also shown that it made a very patienteffort to correct Ward's problem and that Ward contin-ued to engage in the same type of misconduct.In sum,I find that the General Counsel has not estab-lished by a preponderance of the credible evidence thatthere was any causal connection between Ward's unionactivity or his giving testimony under the Act and hisdischarge. I recommend that the allegations of the com-4iWard and Perkins testified that they were told at various times bysupervisors to falsify work records That testimony was patently incredi-bleCompany witnesses credibly testified that the falsification of compa-ny records was never knowingly tolerated42 Another employee, Mark Oliver, was also discharged for falsifyingcompany records However, that incident involved the theft of moneyfrom a register and the falsification of records related to it Oliver's situa-tion was not fully comparable to Ward's43 As set forth in sec B,3, above, Perkins' testimony that he overheardSupervisorsMcPherson and Potts plotting against Ward was not cred-ited 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaintwhich allege Ward's discharge to be a violation ofthe Act be dismissed.G The Refusal to AllowWard to be Represented atThe Interview inWhichHe Was Terminated1.FactsOn May 21, 1979, Company Manager Braun reviewedthe information that had been obtained concerningWard's May 18 activities He came to the conclusion thaton May 18 Ward had spent less than half the day work-ing and had falsified company recordsin anattempt tocover up that fact. On the same day he called companyheadquarters in Dallas and told Kristovich that Wardwas flagrantlystealingtime from the Company. Kristo-vich,suggested that Braun have two people witness whatWard was doing and Braun arranged to have Hinderliterand McPherson follow Ward the following day. On May22 McPherson called Braun and told him that Ward hadbeenmaking errors that morning.When McPhersoncame back to the Central Service Center that afternoonhe gaveBraunawritten report which showed furthertransgressions byWard.Brauncontacted Kristovich andtold him that as far as he was concerned Ward was nolonger working for him. He had personnel prepare thedischarge papers.Later that afternoon when Ward returned to the Cen-tralService Center, he was told to report to Braun'soffice.Ward's paperwork for that day was also broughtto the office.Braunstarted the conversation by remind-ingWard that he was still on probation for prior warn-ing.At that point it was clear to Ward that the interviewrelated to a disciplinary matter.Ward testified that hesaid to Braun: "Before you go any further, I'd like to re-questMr. Ed Gaskill, my union representative, or a wit-ness of my choosing to be present." Ward averred thatBraun answered by saying there was not a union thereand never had been and that McPhersonwas a witness.Braun testified thatWard asked to have a witnesspresent,a representative of the Union present. Heaverred that he answered that they did not have a unionand it was strictly between the Company and Ward.Braun acknowledged that he told Ward that there wasnot going to be anyone else present. Later in his testimo-ny Braun testified that he did not recall Ward using theword "witness" but that he assumed that "witness" and a"union representative" amounted to the same thing Inview of Braun's lack of a clear recollection, I creditWard.An extended interview followed in which the variousdocuments were reviewed and in which Ward's where-abouts for that and the previous workday were dis-cussed.The interview ended with Ward being dis-charged.2.ConclusionsInNLRB v. J. Weingarten,420 U.S 251 (1975), theUnited States Supreme Court held that an employer vio-lated Section 8(a)(1) of the Act by denying an employ-ee's request to have a union representative present at aninvestigatory interview, which the employee reasonablybelieved might result in disciplinary action. The Court,citing relevant language inQualityMfg. Co.,195 NLRB197 (1972); andMobil Oil Corp.,196 NLRB 1052 (1972),found that1.The right inheres in Section 7's guarantee ofthe right of employees to act in concert for mutualaid and protection.2.The right arises only in situations where theemployee requests representation.3.The employee's right to request representationas a condition of participationin aninterview is lim-ited to situations where the employee reasonably be-lieves the investigationwill result in disciplinaryaction.4.Exercise of the right may not interfere with le-gitimate employer prerogativesThe employer hasno obligation to justify his refusal to allow unionrepresentation, and despite refusal, the employer isfree to carry on his inquiry without interviewingthe employee, and thus leave to the employee thechoice between having an interview unaccompaniedby his representative, or having no interview andforegoing any benefits that might be derived fromone.5.The employer has no duty to bargain with anyunionrepresentativewho may be permitted toattend the investigatory interview.InCertifiedGrocers,227NLRB 1211 (1977), enf.denied 587 F.2d 449 (9th Cir. 1978), the Board held thatan employer's statutory right to representation applied toboth investigatory and disciplinary interviews if the em-ployee reasonably believed that disciplinary action mightresult.TheCertified Grocerscase was partially overruledby the Board inBaton Rouge Water Works Co, 246NLRB 995, 997 (1979). Two members of the Board44held,InCertified Grocers,the Board concluded that theSupreme Court's decision inWeingartenapplied toany interview, whether labeled investigatory or dis-ciplinary,which the employee reasonably believesmay result in disciplinary action being takenagainsthim The United States Court of Appeals for theNinth Circuit denied enforcement of the Board'sOrder, as in its opinionWeingartendid not require aright to representationwhen the purpose of theinterview was merely to inform the employee thathe was being disciplined. We have reexamined ourdecision inCertified Grocersand now think that casewas wrongly decided on its facts. To that extent, itisoverruled.We now hold that, under the SupremeCourt's decision inWeingarten,an employee has noSection 7 right to the presence of his union repre-sentative at a meeting with his employer held solelyfor the purpose of informing the employee of, andacting upon, a previously made disciplinary deci-sion.44The third Board member concurred in the result, but made a dis-tinction between "investigatory interviews" and "disciplinary actions "Two members of the Board dissented SEARS, ROEBUCK & COWe stress that we are not holding today that there isno right to the presence of a union representative at any"disciplinary" interview. Indeed, if the employer engagesin any conduct beyond merely informing the employeeof a previously made disciplinary decision, the full pano-ply of protections accorded the employee underWein-gartenmay be applicable. Thus, for example, were theemployer to inform the employee of a disciplinary actionand then seek facts or evidence in support of that action,or to attempt to have the employee admit his allegedwrongdoing or to sign a statement to that effect, or tosign statements relating to such matters as workmen'scompensation, such conduct would remove the meetingfrom the narrow holding of the instant case, and the em-ployee's right to union representation would attach. Incontrast, the fact that the employer and employee there-after engaged in a conversation at the employee's behestor instigation concerning the reasons for the previouslydetermined discipline will not, alone, convert the meet-ing to an interview at which theWeingartenprotectionsapply.A majority of the Board amplified theBaton RougecaseinTexaco, Inc.,246 NLRB 1021 (1979), which held.The pivotal question in such instances is whether,on the one hand, an employer, in summoning anemployee to appear before management, is con-cerned solely with the administration of disciplineor, on the other hand, seeks additionally to obtainfacts, evidence, or an admission in support of thedisciplinary action taken.In all of the above cases an employee was denied rep-resentation by a union where the union was the collec-tive-bargaining agent of the employees. In the instantcase the Union was not the bargaining representative ofamajority of the employees and the Company had noduty to bargain with it. The industrial stability thatwould result from a union's presence during interviewsthatmight lead to discipline would not be enhancedwhere there is no collective-bargaining representative. Intheory, a hundred different employees who are subject tosuch an interview might each ask for a different union torepresent them and the Company would have to dealwith a hundred different unions.The situation where there is no collective-bargainingrepresentativewas discussed inGlomack Plastics, 234NLRB 1309 (1978), enf denied in part 592 F.2d 94 (2dCir. 1979). In that case the Board held that the employ-ees were without union representation as a result of theiremployer's unlawful refusal to bargain and that the ab-sence of union representation under such circumstancesdid not deprive employees of their Section 7 rightsThere, the Board held that an employer violated the Actby refusing an employee's request that a witness bepresent at a disciplinary interview. The witness requestedwas a member of the union's negotiating committee.InAnchortank, Inc.,239 NLRB 430 (1978) the Boardheld that an employee was entitled to the presence of aunion representative where the union had won an elec-tion but had not yet been certified. The Board held255Here, employees Charles and Kittley requestedunion representation at a time when the Union hadbeen selected by a majority of employees in aBoard-conducted election, but had not yet been cer-tifiedasbargaining representative.Their requestwas an exercise of the right guaranteed to them bySection 7 to act in concert for mutual aid and pro-tection. In these circumstances, the status of the re-quested representative, wjiether it be that of unionnot yet certified or simply that of fellow employee,does not operate to deprive the employees of therights which they enjoy by virtue of the plain man-date in Section 7A persuasive argument can be made that an employee ina disciplinary interview should not have the right tounion representation where the union is not the collec-tive-bargaining representative of the majority of the em-ployees unless there are special circumstances such asthat which existed inGlomackorAnchortank, IncHow-ever, the Board's dicta inAnchortank,inwhich a fellowemployee is equated to a majority union representative,appears to indicate that an employee is entitled to unionrepresentation at a disciplinary interview by a union thatisnot the collective-bargaining agent of a majority of theemployees Until the Board clarifies that dicta I feel con-strained to follow its apparent meaning.4eThe law applicable to the instant case is not clear cut.Braun did engage in an extensive interview of Ward atwhich documents were analyzed and Ward's alleged fal-sification of documents and stealing of time were dis-cussed in detail. The records that Ward kept that daywere reviewed for the first time by Braun during theinterview.In a sense Braun was attempting to obtainfacts and evidence However, the decision to dischargeWard was made and appeared to be irrevocable evenbefore the interview. It is difficult to see how the pres-ence of a union representative during the interviewwould have changed the situation That is particularly sowhen the union representative was not the collective-bargaining representative of the employees, had no bar-gainingpower, and had no contract machinery toinvoke On May 21 Braun had told Kristovich that Wardwas stealing time. Braun received further information re-garding errors from McPherson on May 22. Also beforethe interview he called Kristovich and said that as far ashe was concerned Ward was no longer working for him.Personnel had already made up the discharge papersbefore the interview The interview can be looked at as acourteous gesture by Braun rather than a meaningful stepinthedischarge process. Some of the language inTexaco, Inc.,246 NLRB 1021 (1979), appears to apply tothe instant case. The Board held:There is no evidence that Respondent needed ordesired to obtain admissions of misconduct by theemployees disciplined nor can such a purpose be in-ferred from the evidence. As previously mentioned,4$ For acontraryview see Administrative Law Judge James F Mor-ton's decision inMaterials Research Corp,262NLRB 1010, 1022-26(1980) 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheAdministrative Law Judge concluded that allemployees were offered an opportunity to explainor defend themselves. This offer, however, was notdesigned to obtain information to support Respond-ent's disciplines Rather, it constituted an essentialpart of the communication process during which aneffortwasmade by Respondent to determinewhether the employees understood the reasons fordisciplinaryaction, their concurrence therewithasideWhether called "counseling" as Respondenturges, or by some other term, such conduct doesnot demonstrate, nor are we persuaded, that Re-spondent went beyond the parameters established inourBaton Rougedecision so as to warrant the pro-tection accorded employees byWeingarten.6Accordingly, we hold that the employees in thiscase were not entitled to representation at the disci-plinarymeetings here in question and, therefore,that Respondent did not violate the Act by compel-ling their presence at those meetings without benefitof the representation they requested.In view of the above, we shall dismiss the com-plaint herein in its entirety.5Member Jenkins does not rely on the principle expressed inthis sentence6Member Murphy agrees that the meetings herein were not in-vestigatory interviews at which the employees were entitled to thepresence of a union representative See her concurring opinion inBatonRougeWater Works Company, supraProblems are also presented both by Ward's rather am-biguous request for representation and by the fact thatthe Union lists its address as Garland, Texas, a consider-able distance from Oklahoma City. Ward asked for thepresence at the interview of Gaskill, his union represent-ative, or a witness of his choice. If he were merely seek-ing a witness as distinguished from a representative, it isdifficult to see how his right to representation wasdenied.There is no indication in the record that anyunion representative other than Gaskill was involvedwith the organizational drive. There is also no evidencein the record to indicate whether or not Gaskill or anyother union representative was physically in the Oklaho-ma City area or was available to attend the interview.Where a union is a collective-bargaining agent of one ofthe employees it ordinarily has representatives on thepremises or nearby who are available to represent theemployees when called on to do so. That was not the sit-uation in the instant case. There is no collective-bargain-ing representative and there is no evidence that Gaskillor any other union representative was in a positionwhere they could have been available to attend the inter-view within a reasonable time. An employer is not re-quired to unduly delay a disciplinary or investigatoryinterview because of the unavailability of an employee'srepresentative.Coca-Cola Bottling Co.,227 NLRB 1276(1977).Under all these circumstances, I find that Ward wasnot unlawfully deprived of union representation or of arepresentative of his choosing at a disciplinary interviewas alleged in the complaint, and I therefore recommendthat that allegation of the complaint be dismissed 46H. The Requirement that Employees Who Assisted theGeneral Counsel and the Charging Party During theTrial Take Vacation or Personal Holiday LeaveRather Than Leave Without Pay1.The factsThe complaint in Cases 16-CA-8472 and 16-CA-8551alleges in substance that the Company violated Section8(a)(1), (3), and (4) of the Act by requiring employeesHanshue, Cole, Perkins, and Ward to take vacation orpersonal holiday leave rather than leave without paywhen they were absent from work to assist counsel forthe Charging Party and the General Counsel in the pres-entation of this caseHanshue, Cole, Perkins, and Ward were absent fromwork on various days to attend the trial of this case.They did so at the request of counsel for the GeneralCounsel and for the Charging Party Counsel repeatedlyconferred with those employees with regard to the pres-entation of the case and I am satisfied that counsel did soin good faith and not in an attempt to harass the Compa-ny by depleting its work forceThe Company utilizes three different types of leave.One is leave without pay where the Company permits anemployee to take off from work without pay. It is alsoreferred to as an excused absence The second is vaca-tion leave and the third is personal holiday leave. Withpersonal holiday leave an employee can designate forhimself the holiday. Both vacation and personal holidayleave are paid for by the CompanyThere is no issue in this case with regard to rights ofsubpoenaed witnessesThe only matter in litigation re-lates to the treatment of employees who left work toassist the Charging Party and the General Counsel in thepresentation of this caseAt the trial on March 20, theCompany took the position that leave without pay wouldnot be granted to such employees and that if they leftwork to assist counsel for the Charging Party or theGeneral Counsel the time spent away from work wouldbe counted as vacation or personal holiday leave time.The Company took the same position with regard to thetime that employees remained at the trial to assist coun-sel after they completed their testimony. Braun told Han-shue, Cole, Perkins, and Ward that they could not haveleave without pay for appearing at the trial in a capacityother than as a witness and that they would have to takevacation leave or personal holiday leave. On March 19,1980,Union Representative Gaskill sent a telegram toBraun and Braun's attorney requesting that those fouremployees be released from work to assist the General46 Even if the Company had violated the Act by refusing Ward repre-sentation,Ibelieve thata "cease anddesist" rather thana "reinstatementwith backpay" remedy would have been appropriate in view of the ser-ous natureof Ward's misconduct and the fact that a final decision to dis-charge him had been made prior to the interview A remedy must put anemployee back into the position he would have been in but for the un-lawful conduct and the evidence establishes that Ward would have beendischarged whether or not he had a representative present during theinterview SEARS, ROEBUCK & CO.Counsel and the Union on March 20 through 23, 1980The telegram stated that if the Company maintained itsprevious position with regard to requiring them to takevacation time and/or sick leave in order to participate inthe hearings that additional unfair labor practice chargeswould be filed.47The Company reduced the accrued vacation and per-sonal holiday leave of employees for being absent forwork to assist counsel for the General Counsel and theCharging Party as follows Gary Hanshue-March 20,1979 personal holiday .9 hours, March 21 personal holi-day 8 hours; Dorothy Cole-March 20 vacation 5.7hours,March 20 vacation 8 hours; Earl Perkins-March20 vacation 7.5 hours, March 21 vacation 8 hours andMarch 22 vacation 8 hours, Curtis Ward-March 20 per-sonal holiday 4 5 hours, March 21 personal holiday 8hours, and March 22 personal holiday 8 hoursBraun testified as to the reason the Company took theposition it did with regard to employee absences as fol-lows The Company did not intend to penalize the fouremployees for assisting counsel at the trial. The compa-ny's business is traditionally seasonal The peak workloadisduring the summer because of the need for air-condi-tioner and lawnmower repair. That peak season is thetime employees normally want their vacations. If em-ployees take their vacations in March during the slackseason it means that there are more employees availableduring the busy summertime. By requiring the employeesto take holiday or vacation leave in March, Braun wascreating a situation where those employees would beavailable at a later date for work when they were neededeven more. If he granted leave without pay in Marchthose employees would be absent not only on the days ofthe hearing but again on the vacation and personal holi-day days In addition, all four employees were needed atwork during the time in question Cole was answeringcalls from customers and handling the cash register, andthe office was shorthanded for that type of work. Han-shue and Ward were outside technicians and the Compa-ny was running 4 or 5 days behind on outside repairs.Perkinswas repairing lawnmowers and the Companywas running 7 days behind in that type of work Perkinshad been called back to work on March 19 because hisservices were needed2.ConclusionsAs the Board held inEarringhouse Imports,227 NLRB1107, 1108 (1977), enf denied 600 F.2d 930 (D C. Cir.1979). "[T]here can be little question but that an employ-ee has a right protected by Section 8(a)(4) and (1) toattend a Board hearing or otherwise participate in vari-ous stages of the Board's processes "48 In that case the47Braun testified that he did not receive that telegram However, itwas sent in the regular course of business and an inference is warrantedthat the telegram was received by some management official in the Com-pany48 The circuit court denied enforcement after noting that the exodus ofemployees from work closed the employer's entire production line andthat there was no important need for the employees to attend the hear-ing257Board found that the employees had that protection eventhough they did not testify at the hearing. The Boardnoted that several employees made comments and passednotes to union counsel and that the hearing concernedthem49 Inthe instantcase as inEarringhousethe em-ployees left work to attend a Board hearing which in-volved their own job interest Also inthe instantcase theemployees engaged in a much more substantial role in as-sisting counselfor the Union than did the employees inEarringhouse.In the circumstances of this case Hanshue,Cole, Perkins, and Ward wereengagingin a protectedactivitywhen they absented themselves from work toattend the Board hearing. However, the Company didhave alegitimateinterest in operating its business with-out interruption.As the Board held inEarringhouse:"[T]he resolution of the dispute before us requires themaking of a proper accommodation between an employ-ee's right to attenda hearingduring working hours andan employer's legitimateinterest in operating his businesswithout interruption."UnlikeEarringhousethe instantcase involvesa situationwhere the Company did releasethe employees from work to attend the hearing. Theonly question presented related to the type of leave thatthe employees should be charged with. As the employeeswere released by the Company there is no need to bal-ancethe immediate needs of the Company's productionagainstthe right of the employees to attend the hearing.The Company contends that future needs that wouldarise during the summer warranted the imposition of va-cationor personal holiday leave rather than leave with-out pay so that the employees would not be absent bothduring the time of the hearing and later in the year whentheir services would be needed at work However, weare concerned here with a small number of employeesand a limited number of hours. The Company's prospec-tive needs during the summer months are too remote anduncertain to justify the Company's actions in terms of itslegitimate interest in operating its business without inter-ruption.The Board considereda situationsimilar to the instantone inWesternClinicalLaboratory,225NLRB 725(1976), enfd. in pertinent part 571 F 2d 457 (9th Cir1978) In that case an employee was subpoenaed to testi-fy at a Board hearing. After he completed his testimony,he remained at the hearing The employer refused togrant him leave without pay for thetimehe spent at thehearing after he completed his testimony and requiredthat he take paid vacation for that time On the day thewitness actually testified he was paid as if he had workedand itwas not charged against his vacation. The Boardheld (225 NLRB at 726):In order for the Board to fulfill its obligation toadequately administer the Act, it is necessary thatitsprocesses not be unjustifiably fettered by any-thing that precludes parties from participating insuch processes free from coercion or restraint In49CfHome Lumber & Supply Co,245 NLRB 358 (1979), where theBoard held that employees were not engaging in a protected activitywhere they left work to vote in a Board-conducted election in whichthose employees were not part of the bargaining unit 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDour opinion, forcing an employee who attends aBoard hearing as a witness under subpoena to usehis accrued vacation time, when he would prefer totake leave without pay, amounts to such a restraintregardless of the motive behind such action. In ourjudgment, potential witnesses will be reluctant totake the time to testify at Board hearings if theyfear the loss of their accrued vacation time by doingso.Thus, the mere existence of such an apprehen-sion would have an adverse effect upon the Board'sability to conduct fair and complete proceedings.Though the Board specifically found that the employer'sactionswere not in reprisal for the employee havinggiven testimony and were not calculated to discouragehim from participating in the Board hearing,50 it con-cluded that the company's requirement that the employ-ee usehis vacationtimefor attendance at the hearingviolated Section 8(a)(3), (4), and (1) of the Act.In theinstantcase the employees attended the hearingto assistcounsel for the General Counsel and the Charg-ing Party in the presentation of the case rather than aspotentialwitnessesHowever, I believe that the samelogic that the Board applied to potential witnesses alsoapplied to employees who participate in the presentationof a case as the employees did herein. I therefore findthat the Company's requirement that the four employeesuse vacation or personal holiday leave for attendance atthe hearing was violative of Section 8(a)(3), (4), and (1)of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with the operations ofthe Company described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV. THE REMEDYHaving found that the Company has engaged in cer-tainunfair labor practices, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that the Company violated Section8(a)(3), (4), and (1) of the Act by requiring Hanshue,Cole, Perkins, and Ward to use vacation or personal hol-iday leave for attendance at the Board hearing, I recom-mend that the Company be ordered: to provide Hanshuewith 8.9 hours of leave without pay and to cancel thededuction of that number of hours from his personal hol-iday leave; to provide Cole with 13.7 hours of leavewithout pay and to cancel the deduction of that numberof hours from her vacation leave; and to provide Perkins50 The samesituationispresentin the instant caseThe General Coun-sel has not established that the Company's actions were made in reprisalfor the employees having given testimony or that they were calculated todiscourage participation in the Board hearingwith 23 5 hours of leave without pay and to cancel thededuction of that number of hours from his vacationleave, This order will allow Hanshue, Cole, and Perkinsto take their full vacation or personal holiday leave atthe time it ordinarily would have been granted Howev-er,Hanshue has already been paid personal holiday payfor the 8.9 hours, Cole has already been paid vacationpay for the 13.7 hours, and Perkins has already been paidvacation pay for the 23.5 hours Unless those employeesrefund to the Company the vacation or holiday pay forthose hours the Company will not be required to pay va-cation or holiday pay for those hours when the normalvacation or holiday is taken. Otherwise, the Companywould be required to pay double vacation or holiday payfor those hours Such payment would be a penalty ratherthan a remedy.51CONCLUSIONS OF LAW1.The Companyis anemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Company violated Section 8(a)(3), (4), and (1)of the Act by requiring Hanshue, Cole, Perkins, andWard to use vacation or personal holiday leave to attenda Board hearing.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.Except as is set forth above, the General Counselhas not established by a preponderance of the credibleevidence that the Company has violated the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed52ORDERThe Respondent, Sears, Roebuck and Co., OklahomaCity,Oklahoma, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Requiring employees to use vacation or personalholiday leave while attending and giving assistance tocounsel for the General Counsel or the Charging Partyat a National Labor Relations Board hearing(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act(a)ProvideGary Hanshue with 8.9 hours of leavewithout pay and cancel the deduction of that number ofhours from his personal holiday leave.51Ward is no longer working for the Company The granting of leavewithout pay and the cancellation of the deduction from vacation leavefor him would be meaningless There is no more vacation that he cantake and he has already received vacation pay for the time in question52 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses SEARS, ROEBUCK & CO(b)Provide Dorothy Cole with 13 7 hours of leavewithout pay and cancel the deduction of that number ofhours from her vacation leave.(c)Provide Earl Perkins with 23 5 hours of leavewithout pay and cancel the deduction of that number ofhours from his vacation leave.(d)Post at Central Service Center copies of the at-tached noticemarked "Appendix "53 Copies of thenotice, on forms provided by the Regional Director forRegion 16, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that those allegations in thecomplaint as to which no violations have been found aredismissed.53 If thisOrderis enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government259WE WILL NOT require employees to use vacation orpersonal holiday leave while attending and givingassist-ance to counsel for the General Counsel or the CliargingParty at a National Labor Relations Board hearing.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed in Section 7 of the Act.WE WILL provide Gary Hanshue with 8.9 hours ofleave without pay and WE WILL cancel the deduction ofthat number of hours from his personal holiday leave.WE WILL provide Dorothy Cole with 13.7 hours ofleave without pay and WE WILL cancel the deduction ofthat number of hours from her vacation leave.WE WILL provide Earl Perkins with 23.5 hours ofleave without pay and WE WILL cancel the deduction bfthat number of hours from his vacation leaveSEARS, ROEBUCK AND CO.